Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 12/09/2017. Claims 1, 11, 19 and 26 are independent claims. Claims 1, 3, 8-13, 15-26 and 28-19 have been examined and rejected in the current patent application.  
Response to Arguments
Applicant presents the following arguments in the August 30, 2021 amendment.
Applicant's arguments with respect to claims 1, 11, 19 and 26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/30/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 9-11, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al. (US 2017/0293626 A1, hereinafter Dageville) in view of Shivarudraiah et al. (US 2016/0092544 A1, hereinafter Shivarudraiah) in view of Weyerhaeuser et al. (US 2017/0139982 A1, hereinafter Weyerhauser) and in view of Uppala (US 2007/0143311 A1, hereinafter Uppala). 
Regarding independent claim(s) 1, Dageville discloses a method for chunking data statements based at least in part on a set of client-specific data in a client data statement processing layer (Dageville discloses a computer database server is disclosed that executes the query and generates a result set based on and in response to the received query. An execution platform is disclosed that divides the result set into a plurality of chunks, wherein each chunk comprises a portion of the generated result set. Utilize metadata and return pointers that are added to the plurality of chunks in the result set response and return at least a first chunk comprising the return pointers and metadata for each of the plurality of chunks to a user or client. The client can then access the result chunks directly from the cloud storage via its service APL, (see Dageville: Para. 0020). The systems and methods described herein provide a flexible and scalable data warehouse using a new data processing platform, (see Dageville: Para. 0028). This reads on the claim concept of chunking data statements based at least in part on a set of client-specific data in a client data statement processing layer): 
receiving a set of data statements issued by a client, the data statements issued by the client to operate over a subject dataset (the connection state between the client and the database server is flexible. Further, the execution platform module 312 may process the result set 314 in parallel in response to receiving the query even after the client is disconnected from the database server, (see Dageville: Para. 0042 and FIG. 8&9). The method 800 may comprise receiving a query from a client over a computer network pipe at 810. The system 900 may comprise a means for receiving a query from a client over a computer network pipe 910. In the implementation, the system 900 may further comprise a means for executing the query and generating a result set based on and in response to the received query 920, such as from a server or directly from work station 110, over a computer network pipe (indicated by arrows in the drawing, such as pipe 217 or 317), (see Dageville: Para. 0079, 0080 and FIG. 2). This reads on the claim concept of receiving a set of data statements issued by a client, the data statements issued by the client to operate over a subject dataset); 
analyzing the set of data statements to determine statement attributes associated with the data statements (An attribute may include a job id for the result set 314. Another attribute may include a name of the result set 314, such as main, errors, and the like, which may be the same set for each type of SQL command. Another attribute may include an account in which the result set 314 has been created. Another attribute may include a time when the result set 314 is created, (see Dageville: Para. 0034, 0036). Monitor and workload analyzer 524 oversees the processes performed by resource Page 4 manager 402 and manages the distribution of tasks (e.g., workload) across the virtual warehouses and execution nodes in the execution platform, (see Dageville: Para. 0059 and FIG. 5). This reads on the claim concept of analyzing the set of data statements to determine statement attributes associated with the data statements); 
applying a set of client-specific data to the statement attributes to determine a chunking scheme (attribute may include compressed data for the first chunk 315a of rows. For the first chunk 315a, a size will be determined or picked for that is small enough to be stored in a database (such as FDB), but have enough rows to display, (see Dageville: Para. 0034). The plurality of chunks 315 may be ordered by, for example, worker id, thread id, and chunk id, and row count for each of the plurality of chunks 315. The order is maintained in the manifest file. So to determine which file to fetch to support paging, the file index may be calculated based on the chunk order and row counts, (see Dageville: Para. 0035). Implementation, the systems and methods of the disclosure may enable scrolling such that the client can scroll through the result set 314 by requesting delivery of a specific chunk of the plurality of chunks 315 for consumption. For a client to determine which file to fetch to support scrolling, a file index may be calculated based on the chunk statistics, (see Dageville: Para. 0047). This reads on the claim concept of applying a set of client-specific data to the statement attributes to determine a chunking scheme);
the set of client-specific data including performance data, statement chunking rules and a set of expanded dataset metadata, the set of expanded dataset metadata derived from client input and first dataset metadata, the first dataset metadata derived from the subject dataset (Dageville discloses For performance reasons, the result set 314 may return a super set of what a client requests along with the adjusted parameters, such as starting Row index and number Of Rows. To support multiple results, a client can request a specific type of result set 314 by passing a parameter (result Name), (see Dageville: Para. 0039). The type of chunk, comments, size or other identifiers. The chunk may also be a set of data sent to a processor or one of the parts of a computer for processing. For example, a subset of rows of a matrix. The resource manager module 202 may then add metadata to each of the plurality of chunks, (see Dageville: Para. 0032). The first chunk 315a, a size will be determined or picked for that is small enough to be stored in a database {such as FDB), but have enough rows to display. Another attribute may include additional chunks 315 that may be stored in cloud storage 316, such as s3, for the result set 314, (see Dageville: Para. 0034). The smaller chunk size are best for increased performance and speed. Automatically add metadata to each of the plurality of chunks 315 as the plurality of chunks 315 of the result set 314 are being produced. An attribute may be added to the metadata for indicating the result status. The first chunk 315a and associated metadata pointing to the corresponding plurality of chunks 315, to download one or more of the plurality of chunks 315 at a later time from cloud storage, (see Dageville: Para. 0034, 0036 and 0042). Adding metadata to each of the plurality of chunks 940, wherein a first chunk of the plurality of chunks comprises metadata pointing to the plurality of chunks. In the implementation, the system 900 may further comprise a means for delivering at least the first chunk of the plurality of chunks to the client in response to the query 950, (see Dageville: Para. 0080). A retrieval and data storage system 200 in accordance with the teachings and principles of the disclosure that leverages cloud storage for storing result sets with metadata. The retrieval and data storage system may be a networked computer system comprising processors, memory, and storage for processing and storing distributed sets of digital files that are distributed over a plurality of storage devices, (see Dageville: Para. 0032). This reads on the claim concept of the set of client-specific data including performance data, statement chunking rules and a set of expanded dataset metadata, the set of expanded dataset metadata derived from client input and first dataset metadata, the first dataset metadata derived from the subject dataset);                            
	generating a set of data operations from the set of data statements, the set of data operations generated based on the chunking scheme (Dageville discloses information stored in a database (whether FDB or SQL) for the additional chunks 315 may be minimized because a query can generate a large result set 314. Additionally, the information stored in chunks 315 may be minimized because chunk size cannot be too large in order to support acceptable response time for client result paging.
Pushing of result chunks 315 may be done asynchronously. Along with the chunk data, each worker process will generate a manifest file listing the chunk data files and the number of rows contained in the chunks. The resource manager 302 may generate preassigned URLs for the additional chunks 315.
Additionally, metadata will be included for these chunks 315 in the result set 314 so that clients will know how to consume them. Generating a result set based on and in response to the received query at 830. At 840, the method may comprise dividing the result set into a plurality of chunks. Each chunk may comprise a portion of the generated result set, (see Dageville: Para. 0035, 0041, 0043, 0046, 0076 and FIG. 8&9). This reads on the claim concept of generating a set of data operations from the set of data statements, the set of data operations generated based on the chunking scheme);
However, Dageville does not appears to specifically disclose expanding the dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations; based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata.
In the same field of endeavor, Shivarudraiah discloses expanding the dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations; based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata (Shivarudraiah discloses the database table accessor operates to generate, by the selected splits generator, table splits dividing the user query into a plurality of query splits, and to output the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table. The database table accessor further operates to obtain table data representative of one or more properties of the table, and to determine a splits generator in accordance with one or more of the user preference or the one or more properties of the table (determining the at least one chunking scheme). The reasons for splitting a table vertically are performance related and/or restriction of data access. Having a table where most of the external applications access one set of data more often while other data is required less, often the performance can be improved by splitting the table and move the less accessed columns into another table (expanding the dataset metadata into a set). This will improve the time to retrieve data from a table, especially in cases of applications that select all columns from a table. The metadata of the external table can be stored in the data warehouse layer and used to access data in the database table. The table data comprises partition data representative of a partition scheme of the table as having a partitioned topology wherein the table is logically divided into one or more partitions. Chunking refers to a storage layout where a dataset is partitioned into fixed-size multi-dimensional chunks. Each task processes a split of a large dataset generated by an input format component and each task uses a database connection for interacting with a database and each splitter kind associated with a corresponding splits generator (expanded dataset metadata), (see Shivarudraiah: Para. 0035-0052, 0053-0060, 0062-0065, 0094-0119 and FIG. 1-18). This reads on the claim concept of expanding the dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations, based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata);  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing the result set into a plurality of chunks into the cloud storage of Dageville in order to have incorporated a split of large datasets, as disclosed by Shivarudraiah, since both of these mechanisms are directed to It lets you specify the Ndimensional "shape" that best fits your access pattern. When the time comes to write data to disk, splits the data into "chunks" of the specified shape, flattens them, and writes them to disk. The chunks are stored in various places in the file. The chunk shape always has the same number of elements as the dataset shape. Chunking lecture content accommodates the limitations of our working memory by opening up space through breaks or pauses. The Importance of Chunking These results show that our algorithm is able to describe meaningful aspects of sequence production tasks over long time scales. The first concept is "chunking" and the capacity of short term memory. Chunks can then be read and written individually, improving performance when operating on a subset of the dataset. Chunked datasets are split into multiple chunks which are all stored separately in the file. The chunks of a chunked dataset are split along logical boundaries in the dataset's representation as an array. Chunking is also required to use advanced features such as compression and dataset resizing. If data is stored contiguously by rows, then accessing by rows is very fast, accessing by columns is slow, and the speed of accessing sub grids depends on details of how many rows and columns are involved and the shape of the sub grid. Dimensional data, if you want to support equally frequent access by either rows or columns, then a natural solution is chunking the data into rectangular chunks (also known as tiles) so that reading a row requires the same number of disk accesses as reading a column. You can treat each chunk as if it were a single disk block that must be read completely to access any of its data values. An optimum solution is to make the chunks similar in shape to the entire array, so that the same number of chunks are required to read an entire row or an entire column. There is a performance and space tradeoff regarding the amount of rows and the physical size of every object (chunk) and hence the amount of objects that a single table gets split up to. Datasets with lots of small objects can take better advantage of the object index: in layered querying, Split graph might need to download or scan through a smaller fraction of the table to satisfy the query, since the table is more granular. Tables that share a lot of data with other tables have a better chance of reusing the same fragments when stored as smaller objects. Incorporating the teachings of Shivarudaiah into Dageville would produce a database table accessor of the system obtains, from an associated client application, a query for data in a table of the data warehouse layer, wherein the query includes a user preference. The system obtains table data representative of properties of the table, and determines a splits generator in accordance with one or more of the user preference or the properties of the table. The system generates, by the selected splits generator, table splits dividing the user query into a plurality of query splits, and outputs the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table, as disclosed by Shivarudaiah, (see Abstract). 
However, Dageville and Shivarudaiah do not appears to specifically disclose accessing the performance data; via the performance data, generating first performance estimates associated with the set of data statements; applying the statement chunking rules to the first performance estimates to determine whether to invoke chunking on the set of data statements. 
In the same field of endeavor, Weyerhaeuser discloses accessing the performance data; via the performance data, generating first performance estimates associated with the set of data statements (Weyerhaeuser discloses request to perform a primary query on a table of a database can be received at the one or more data processors. A first table query can be generated by the one or more data processors, (see Weyerhaeuser: Para. 0024-0032 and FIG. 7). The first table query can be configured to generate a first data chunk, which includes a first set of rows of the table. The first table query can facilitate generating the first data chunk by specifying one or more constraints on a table in the Database, (see Weyerhaeuser: Para. 0034-0050 and 0051-0057). The computing system can also aggregate or otherwise provide a gateway via which users can access functionality provided by one or more external software components, (see Weyerhaeuser: Para. 0027 and 0033). This reads on the claim concept of accessing the performance data; via the performance data, generating first performance estimates associated with the set of data statements);
applying the statement chunking rules to the first performance estimates to determine whether to invoke chunking on the set of data statements  (The model executor 324 can invoke the required operators (using, for example, a calculation engine operators module 328) and manage intermediate results. (See Weyerhaeuser: Para. 0038-0050 and FIG. 7). The presently described subject matter contemplates dividing the database tables into chunks, (see Weyerhaeuser: Para. 0025 and 0026). This reads on the claim concept of applying the statement chunking rules to the first performance estimates to determine whether to invoke chunking on the set of data statements). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing a large dataset the result set into a plurality of chunks into the cloud storage of Dageville and Shivarudraiah in order to have incorporated the invoke chunking on the set of data, as disclosed by Weyerhaeuser, since both of these mechanisms are directed to if you have a large source and a multi-CPU computer, chunking can be used to split the source for parallel processing. Since each chunk is processed in isolation, several chunks in parallel. Web services can be called in parallel using chunking, improving performance. As chunking can invoke multithreading (if configured to use more than one thread), its use can affect the behavior of variables that are not shared between the threads. Global and project variables are segregated between the instances of chunking, and though data is combined, changes to these variables are not. Only changes made to the initial thread are preserved at the end of the transformation. For example: if an operation with chunking and multiple threads has a transformation that changes a global variable, the global variable's value after the operation ends will be that from the first thread. Any changes to the variable in other threads are independent and are discarded when the operation completes. As chunking is configured for an entire operation, you can use the same transformation in either a chunked or non-chunked mode, depending on the operation it is used in. If the target is a database, the target data will first be written to several files (one per chunk). These files will then be combined to one target file which will be sent to the database for insert/update. Best practices for operations such as synchronization across systems, data replication and archiving stress that only data that has changed within a certain time window be queried and migrated. But some use cases, such as a first-time synch or initial population of a data mart, require querying a full table. And in systems with a very high volume of transactions, the recently changed data could be a large percentage of an object's records. Administrators who routinely extract large amounts of data from clients to complete these tasks are familiar with use of the Bulk API query function, and separating large queries into chunks. At extremely high volumes 100s of millions of records defining these chunks by filtering on field values may not be practical, because the number of rows that are returned may be higher than the selectivity threshold of clients' query optimizer. The result could be a full table scan and very slow performance, or even failure of the query to complete. Performance and reliability if you split the job into a number of separate queries that each retrieve a smaller portion of the data. When the number of records in a single query is lower than the selectivity threshold of the clients Query Optimizer, the platform can process the queries more efficiently. The chunking feature of the Bulk API automates this process by using the Primary Key (Record ID) of an object to break up the data into manageable chunks and query them separately. This feature is supported for all custom objects, many standard objects, and their sharing tables. Incorporating the teachings of Weyerhaeuser into Dageville and Shivarudraiah would produce multiple table queries can be performed each having a different starting row identifier and each defining the number of rows forming a data chunk, as disclosed by Weyerhaeuser, (see Abstract).
However, Dageville, Shivarudraiah and Weyerhaeuser does not appears to specifically disclose and if so, applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameters; accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates: and executing the set of data operations over the subject dataset to generate a result set.
In the same field of endeavor, Uppala discloses and if so, applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameter (Uppala discloses a storage server provided may include a database engine for partitioning a data table into column chunks for distributing across multiple storage servers, a storage shared memoiy for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers. The database engine may include a loading services module for importing data into a data table partitioned into column chunks. To do so, a data table may be flexibly partitioned into column chunks by applying various partitioning methods using one or more columns as a key, including range partitioning, list partitioning, hash partitioning, and/or combinations of these partitioning methods (applying select statement chunking rules). The transaction services 216 can also notify metadata services to update or commit metadata relating to a specific transaction. The storage services manager 226 may generate low level metadata 222 by using the metadata such as policies, server configurations, resources available in metadata to generate physical storage for column chunks. For example, there may be a policy stored as part of the metadata that may specify how the data table may be partitioned into column chunks and how the column chunks may be distributed among multiple storage servers in the column chunk data store.  Given that values in a column of a column chunk may usually be the same data type and/or part of a specific data domain, partitioning a data table into column chunks may advantageously allow data in the column chunks to be compressed using a specific domain type compression scheme. Data domain compression as used herein may mean applying a compression scheme designed to compress a specific data type (for example transformed for specific column chunks/chunking parameters). The data domain defines the model schema and other attributes for that focus, (see Uppala: Para. 0040-0055 and 0057-0075). This reads the claim concepts of if so, applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameter);
accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates: and executing the set of data operations over the subject dataset to generate a result set (Uppala discloses the database engine 208 may be responsible, in general, for communicating with an application 202, communicating with the storage server to satisfy client requests, accessing the column chunk data store, and communicating with the storage services manager 226 for execution of storage operations, including accessing column chunks 224 in storage shared memory 220. For example, there may be a policy stored as part of the metadata that may specify how the data table may be partitioned into column chunks and how the column chunks may be distributed among multiple storage servers in the column chunk data store. A policy for partitioning the data table into column chunks may be accessed. Applying a compression scheme designed to compress a specific data type. The second-level query processing servers may assist in processing queries transformed for distributed processing and may be operably coupled to first-level query processing servers that may process queries transformed for specific column chunks. It may then be determined at step 808 to combine the intermediate results at second-level query processing servers in the hierarchy of query processing servers. A client or application may send a request to process a query such as an SQL query as follows: (select, From & Where). Such database implementations prove inefficient for updating large data sets on the order of gigabytes or terabytes. Optimizer for optimizing execution steps of a query for distributed processing, and a query executor for executing processing steps of a query. Other examples of transactions may be executing a query, including generating intermediate data tables or other data tables, or optimizing storage of column chunks. A result, multiple servers may process the transformed query in parallel and combine intermediate results obtained from distributed processing of execution steps for the transformed query, (see Uppala: Para. 0022-0045, 0047-0055 0070-0095 and 0101-0120). This reads on the claim concepts of accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates: and executing the set of data operations over the subject dataset to generate a result set). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing a large dataset the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville,
Shivarudraiah and Weyerhaeuser in order to have incorporated applying nased on the specific, as disclosed by Uppala, since both of these mechanisms are directed to chunking is the process of grouping similar words together based on the nature of the word. Chinking is the process of removing a sequence of tokens from a chunk.  A client executing an application may also be operably coupled to the network. A storage server provided may include a database engine for partitioning a data table into column chunks for distributing across multiple storage servers, a storage shared memoiy for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers. Chunking refers to strategies for improving performance by using special knowledge of a situation to aggregate related memory-allocation requests. The database server also uses chunks for mirroring. When you mirror a chunk, the database server maintains two copies of the data on the chunk. Every write operation to a primary chunk is automatically followed by an identical write operation to the mirror chunk. Read operations are evenly divided between the two chunks. If either the primary chunk or the mirror chunk fails, the chunk that failed is marked as down, and the other chunk performs all operations without interrupting the user access to data. When you create tables, indexes, and other database objects, chunk space is allocated, or assigned, to those objects. Space that is allocated is not necessarily used. For example, when you create a table, you allocate space for it, but that space is not used until you add data to the table. Chunking is a process to split a file into smaller files called chunks. A file has to be broken up into small chunks of data known as data packets in order to be transmitted over a network.  The database engine may include a loading service module for importing data into a data table partition into column chunks, a query services module for receiving requests for processing data stored as column chunks striped across multiple storage servers, a metadata services module for managing metadata about the column chunks striped across the plurality of storage servers, a transaction services module for maintaining the integrity of the information about semantic operations performed on the column chunks. Scheme is its structure described in a formal language supported by the database management system. The term "scheme" refers to the organization of data as a blueprint of how the database is constructed. Chunk represents a range of data within a file. File chunking produces a list of chunks that are sequential and adjacent and that reference the entire contents of the file. Incorporating the teachings of Uppala into Dageville, Shivarudraiah and Weyerhaeuser would produce an improved system and method for query processing in a distributed column chunk data store is provided. A distributed column chunk data store may be provided by multiple storage servers operably coupled to a network. A storage server provided may include a database engine for partitioning a data table into the column chunks for distributing across multiple storage servers, a storage shared memory for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers, as disclosed by Uppala, (see Abstract).
	Regarding dependent claim(s) 3, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala discloses the method of claim 1. Dageville further discloses wherein the set of data operations are executed at one or more query engines, and wherein the client-specific data is inaccessible by the one or more query engines (A user may run a query from a client work station 110, which query will be received by the GS 102. The GS 102 may send the query to an execution platform 112. The execution platform (XP) 112 may execute the query and generate a result set 114. In existing retrieval and data storage systems, such as 100, the query and retrieval of the result set. Provides multiple computing resources that execute various data storage and data retrieval tasks, as discussed in greater detail below. Execution platform 412 may be coupled to multiple data storage devices 416, 418, and 420 that are part of a storage platform, (see Dageville: Para. 0031, 0053 and 0058). This reads on the claim concept of wherein the set of data operations are executed at one or more query engines, and wherein the client-specific data is inaccessible by the one or more query engines).   
Regarding dependent claim(s) 9, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala discloses the method of claim 1. Dageville further discloses further comprising merging two or more results from the set of data operations into the result set (The merging of additional chunks 315 into the first chunk 315a for building a result set response may be done in the resource manager 302. In this manner, clients that do not support direct fetching from cloud storage 316, such as s3, will continue to get the same result set 314 as they would have gotten before, (see Dageville: Para. 0037).
This reads on the claim concept of comprising merging two or more results from the set of data operations into the result set). 
Regarding dependent claim(s) 10, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala discloses the method of claim 1. Dageville further discloses wherein the set of data operations are executed in accordance with execution directives, the execution directives indicating how to execute the set of data operations (Dageville discloses the system includes three execution nodes 608, 610, and 612. Execution node 608 includes a cache 614 and a processor 616. Execution node 610 includes a cache 618 and a processor 620. Execution node 612 includes a cache 622 and a processor 624. Each execution node 608, 610, 612 is associated with processing one or more data storage and/or data retrieval tasks, (see Dageville: Para. 0063, 0064, 0065 and 0066). This reads on the claim concept of wherein the set of data operations are executed in accordance with execution directives, the execution directives indicating how to execute the set of data operations). 
Regarding independent claim(s) 11, Dageville discloses a computer readable medium, embodied in a non-transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts for chunking data statements based at least in part on a set of client-specific information in a client data statement processing layer, the acts comprising (Dageville discloses a computer database server is disclosed that executes the query and generates a result set based on and in response to the received query. An execution platform is disclosed that divides the result set into a plurality of chunks, wherein each chunk comprises a portion of the generated result set. Utilize metadata and return pointers that are added to the plurality of chunks in the result set response and return at least a first chunk comprising the return pointers and metadata for each of the plurality of chunks to a user or client. The client can then access the result chunks directly from the cloud storage via its service APL, (see Dageville: Para. 0020-0027). The systems and methods described herein provide a flexible and scalable data warehouse using a new data processing platform, (see Dageville: Para. 0028-0032 and 0072). This reads on the claim concept of chunking data statements based at least in part on a set of client specific data in a client data statement processing layer); 
receiving a set of data statements issued by a client, the data statements issued by the client to operate over a subject dataset (the connection state between the client and the database server is flexible. Further, the execution platform module 312 may process the result set 314 in parallel in response to receiving the query even after the client is disconnected from the database server, (see Dageville: Para. 0042 and FIG. 8&9). The method 800 may comprise receiving a query from a client over a computer network pipe at 810. The system 900 may comprise a means for receiving a query from a client over a computer network pipe 910. In the implementation, the system 900 may further comprise a means for executing the query and generating a result set based on and in response to the received query 920, such as from a server or directly from work station 110, over a computer network pipe (indicated by arrows in the drawing, such as pipe 217 or 317), (see Dageville: Para. 0079, 0080 and FIG. 2). This reads on the claim concept of receiving a set of data statements issued by a client, the data statements issued by the client to operate over a subject dataset); 
analyzing the set of data statements to determine statement attributes associated with the data statements (An attribute may include a job id for the result set 314. Another attribute may include a name of the result set 314, such as main, errors, and the like, which may be the same set for each type of SQL command. Another attribute may include an account in which the result set 314 has been created. Another attribute may include a time when the result set 314 is created, (see Dageville: Para. 0034, 0036). Monitor and workload analyzer 524 oversees the processes performed by resource Page 4 manager 402 and manages the distribution of tasks (e.g., workload) across the virtual warehouses and execution nodes in the execution platform, (see Dageville: Para. 0059 and FIG. 5). This reads on the claim concept of analyzing the set of data statements to determine statement attributes associated with the data statements); 
applying a set of client-specific data to the statement attributes to determine a chunking scheme (attribute may include compressed data for the first chunk 315a of rows. For the first chunk 315a, a size will be determined or picked for that is small enough to be stored in a database {such as FDB), but have enough rows to display, (see Dageville: Para. 0034). The plurality of chunks 315 may be ordered by, for example, worker id, thread id, and chunk id, and row count for each of the plurality of chunks 315. The order is maintained in the manifest file. So to determine which file to fetch to support paging, the file index may be calculated based on the chunk order and row counts, (see Dageville: Para. 0035). Implementation, the systems and methods of the disclosure may enable scrolling such that the client can scroll through the result set 314 by requesting delivery of a specific chunk of the plurality of chunks 315 for consumption. For a client to determine which file to fetch to support scrolling, a file index may be calculated based on the chunk statistics, (see Dageville: Para. 0047). This reads on the claim concept of applying a set of client-specific data to the statement attributes to determine a chunking scheme, for performance reasons, the result set 314 may return a super set of what a client requests along with the adjusted parameters, such as starting Row index and number Of Rows. To support multiple results, a client can request a specific type of result set 314 by passing a parameter (result Name), (see Dageville: Para. 0039). The type of chunk, comments, size or other identifiers. The chunk may also be a set of data sent to a processor or one of the parts of a computer for processing. For example, a subset of rows of a matrix. The resource manager module 202 may then add metadata to each of the plurality of chunks, (see Dageville: Para. 0032). The first chunk 315a, a size will be determined or picked for that is small enough to be stored in a database (such as FDB), but have enough rows to display. Another attribute may include additional chunks 315 that may be stored in cloud storage 316, such as s3, for the result set 314, (see Dageville: Para. 0034). The smaller chunk size are best for increased performance and speed. Automatically add metadata to each of the plurality of chunks 315 as the plurality of chunks 315 of the result set 314 are being produced. An attribute may be added to the metadata for indicating the result status. The first chunk 315a and associated metadata pointing to the corresponding plurality of chunks 315, to download one or more of the plurality of chunks 315 at a later time from cloud storage, (see Dageville: Para. 0034, 0036 and 0042). Adding metadata to each of the plurality of chunks 940, wherein a first chunk of the plurality of chunks comprises metadata pointing to the plurality of chunks. In the implementation, the system 900 may further comprise a means for delivering at least the first chunk of the plurality of chunks to the client in response to the query 950, (see Dageville: Para. 0080). A retrieval and data storage system 200 in accordance with the teachings and principles of the disclosure that leverages cloud storage for storing result sets with metadata. The retrieval and data storage system may be a networked computer system comprising processors, memory, and storage for processing and storing distributed sets of digital files that are distributed over a plurality of storage devices, (see Dageville: Para. 0032). This reads on the claim concept of the set of client-specific data including performance data, statement chunking rules and a set of expanded dataset metadata, the set of expanded dataset metadata derived from client input and first dataset metadata, the first dataset metadata derived from the subject dataset); 
generating data operations from the set of data statements, the data operations generated based on the chunking scheme (Dageville discloses information stored in a database {whether FDB or SQL) for the additional chunks 315 may be minimized because a query can generate a large result set 314. Additionally, the information stored in chunks 315 may be minimized because chunk size cannot be too large in order to support acceptable response time for client result paging. Pushing of result chunks 315 may be done asynchronously. Along with the chunk data, each worker process will generate a manifest file listing the chunk data files and the number of rows contained in the chunks. The resource manager 302 may generate preassigned URLs for the additional chunks 315. Additionally, metadata will be included for these chunks 315 in the result set 314 so that clients will know how to consume them. Generating a result set based on and in response to the received query at 830. At 840, the method may comprise dividing the result set into a plurality of chunks. Each chunk may comprise a portion of the generated result set, (see Dageville: Para. 0035, 0041, 0043, 0046, 0076 and FIG. 8&9). This reads on the claim concept of generating data operations from the set of data statements, the data operations generated based on the chunking scheme); 
However, Dageville does not appears to specifically disclose receiving a set of dataset metadata associated with the subject dataset; expanding the dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations; based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata. 
In the same field of endeavor, Shivarudraiah discloses receiving a set of dataset metadata associated with the subject dataset; expanding the dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations; based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata (Shivarudraiah discloses the database table accessor operates to generate, by the selected splits generator, table splits dividing the user query into a plurality of query splits, and to output the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table. The database table accessor further operates to obtain table data representative of one or more properties of the table, and to determine a splits generator in accordance with one or more of the user preference or the one or more properties of the table (determining the at least one chunking scheme). The reasons for splitting a table vertically are performance related and/or restriction of data access. Having a table where most of the external applications access one set of data more often while other data is required less, often the performance can be improved by splitting the table and move the less accessed columns into another table {expanding the dataset metadata into a set). This will improve the time to retrieve data from a table, especially in cases of applications that select all columns from a table. The metadata of the external table can be stored in the data warehouse layer and used to access data in the database table (receiving a set of dataset metadata associated with the subject dataset) associate itself with the external table 146 using e.g., a STORED BY clause. The table data comprises partition data representative of a partition scheme of the table as having a partitioned topology wherein the table is logically divided into one or more partitions. Chunking refers to a storage layout where a dataset is partitioned into fixed-size multi-dimensional chunks. Each task processes a split of a large dataset generated by an input format component and each task uses a database connection for interacting with a database and each splitter kind associated with a corresponding splits generator (expanded dataset metadata), (see Shivarudraiah: Para. 0035-0052, 0053-0060, 0062-0065, 0094-0119 and FIG. 1-18). This reads on the claim concept of receiving a set of dataset metadata associated with the subject dataset; expanding the dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations, based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing the result set into a plurality of chunks into the cloud storage of Dageville in order to have incorporated a split of large datasets, as disclosed by Shivarudraiah, since both of these mechanisms are directed to It lets you specify the Ndimensional "shape" that best fits your access pattern. When the time comes to write data to disk, splits the data into "chunks" of the specified shape, flattens them, and writes them to disk. The chunks are stored in various places in the file. The chunk shape always has the same number of elements as the dataset shape. Chunking lecture content accommodates the limitations of our working memory by opening up space through breaks or pauses. The Importance of Chunking These results show that our algorithm is able to describe meaningful aspects of sequence production tasks over long time scales. The first concept is "chunking" and the capacity of short term memory. Chunks can then be read and written individually, improving performance when operating on a subset of the dataset. Chunked datasets are split into multiple chunks which are all stored separately in the file. The chunks of a chunked dataset are split along logical boundaries in the dataset's representation as an array. Chunking is also required to use advanced features such as compression and dataset resizing. If data is stored contiguously by rows, then accessing by rows is very fast, accessing by columns is slow, and the speed of accessing sub grids depends on details of how many rows and columns are involved and the shape of the sub grid. Dimensional data, if you want to support equally frequent access by either rows or columns, then a natural solution is chunking the data into rectangular chunks (also known as tiles) so that reading a row requires the same number of disk accesses as reading a column. You can treat each chunk as if it were a single disk block that must be read completely to access any of its data values. An optimum solution is to make the chunks similar in shape to the entire array, so that the same number of chunks are required to read an entire row or an entire column. There is a performance and space tradeoff regarding the amount of rows and the physical size of every object (chunk) and hence the amount of objects that a single table gets split up to. Datasets with lots of small objects can take better advantage of the object index: in layered querying, Split graph might need to download or scan through a smaller fraction of the table to satisfy the query, since the table is more granular. Tables that share a lot of data with other tables have a better chance of reusing the same fragments when stored as smaller objects. Incorporating the teachings of Shivarudaiah into Dageville would produce a database table accessor of the system obtains, from an associated client application, a query for data in a table of the data warehouse layer, wherein the query includes a user preference. The system obtains table data representative of properties of the table, and determines a splits generator in accordance with one or more of the user preference or the properties of the table. The system generates, by the selected splits generator, table splits dividing the user query into a plurality of query splits, and outputs the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table, as disclosed by Shivarudaiah, (see Abstract).
However, Dageville and Shivarudaiah do not appears to specifically disclose accessing the performance data; via the performance data, generating first performance estimates associated with the set of data statements; applying the statement chunking rules to the first performance estimates to determine whether to invoke chunking on the set of data statements. 
In the same field of endeavor, Weyerhaeuser discloses accessing the performance data; via the performance data, generating first performance estimates associated with the set of data statements (Weyerhaeuser discloses request to perform a primary query on a table of a database can be received at the one or more data processors. A first table query can be generated by the one or more data processors, (see Weyerhaeuser: Para. 0024-0032 and FIG. 7). The first table query can be configured to generate a first data chunk, which includes a first set of rows of the table. The first table query can facilitate generating the first data chunk by specifying one or more constraints on a table in the Database, (see Weyerhaeuser: Para. 0034-0050 and 0051-0057). The computing system can also aggregate or otherwise provide a gateway via which users can access functionality provided by one or more external software components, (see Weyerhaeuser: Para. 0027 and 0033). This reads on the claim concept of accessing the performance data; via the performance data, generating first performance estimates associated with the set of data statements). 
applying the statement chunking rules to the first performance estimates to determine whether to invoke chunking on the set of data statements (The model executor 324 can invoke the required operators (using, for example, a calculation engine operators module 328) and manage intermediate results. (See Weyerhaeuser: Para. 0038-0050 and FIG. 7). The presently described subject matter contemplates dividing the database tables into chunks, (see Weyerhaeuser: Para. 0025 and 0026). This reads on the claim concept of applying the statement chunking rules to the first performance estimates to determine whether to invoke chunking on the set of data statements), and        
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing a large dataset the result set into a plurality of chunks into the cloud storage of Dageville and Shivarudraiah in order to have incorporated the invoke chunking on the set of data, as disclosed by Weyerhaeuser, since both of these mechanisms are directed to if you have a large source and a multi-CPU computer, chunking can be used to split the source for parallel processing. Since each chunk is processed in isolation, several chunks in parallel. Web services can be called in parallel using chunking, improving performance. As chunking can invoke multithreading (if configured to use more than one thread), its use can affect the behavior of variables that are not shared between the threads. Global and project variables are segregated between the instances of chunking, and though data is combined, changes to these variables are not. Only changes made to the initial thread are preserved at the end of the transformation. For example: if an operation with chunking and multiple threads has a transformation that changes a global variable, the global variable's value after the operation ends will be that from the first thread. Any changes to the variable in other threads are independent and are discarded when the operation completes. As chunking is configured for an entire operation, you can use the same transformation in either a chunked or non-chunked mode, depending on the operation it is used in. If the target is a database, the target data will first be written to several files (one per chunk). These files will then be combined to one target file which will be sent to the database for insert/update. Best practices for operations such as synchronization across systems, data replication and archiving stress that only data that has changed within a certain time window be queried and migrated. But some use cases, such as a first-time synch or initial population of a data mart, require querying a full table. And in systems with a very high volume of transactions, the recently changed data could be a large percentage of an object's records. Administrators who routinely extract large amounts of data from clients to complete these tasks are familiar with use of the Bulk API query function, and separating large queries into chunks. At extremely high volumes 100s of millions of records defining these chunks by filtering on field values may not be practical, because the number of rows that are returned may be higher than the selectivity threshold of clients' query optimizer. The result could be a full table scan and very slow performance, or even failure of the query to complete. Performance and reliability if you split the job into a number of separate queries that each retrieve a smaller portion of the data. When the number of records in a single query is lower than the selectivity threshold of the clients Query Optimizer, the platform can process the queries more efficiently. The chunking feature of the Bulk API automates this process by using the Primary Key (Record ID) of an object to break up the data into manageable chunks and query them separately. This feature is supported for all custom objects, many standard objects, and their sharing tables. Incorporating the teachings of Weyerhaeuser into Dageville and Shivarudraiah would produce multiple table queries can be performed each having a different starting row identifier and each defining the number of rows forming a data chunk, as disclosed by Weyerhaeuser, (see Abstract). 
However, Dageville, Shivarudraiah and Weyerhaeuser does not appears to specifically disclose applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameters; accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates; and executing the data operations over the subject dataset to generate a result set.     
        In the same field of endeavor, Uppala discloses and if so, applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameters (Uppala discloses a storage server provided may include a database engine for partitioning a data table into column chunks for distributing across multiple storage servers, a storage shared memoiy for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers. The database engine may include a loading services module for importing data into a data table partitioned into column chunks. To do so, a data table may be flexibly partitioned into column chunks by applying various partitioning methods using one or more columns as a key, including range partitioning, list partitioning, hash partitioning, and/or combinations of these partitioning methods (applying select statement chunking rules). The transaction services 216 can also notify metadata services to update or commit metadata relating to a specific transaction. The storage services manager 226 may generate low level metadata 222 by using the metadata such as policies, server configurations, resources available in metadata to generate physical storage for column chunks. For example, there may be a policy stored as part of the metadata that may specify how the data table may be partitioned into column chunks and how the column chunks may be distributed among multiple storage servers in the column chunk data store.  Given that values in a column of a column chunk may usually be the same data type and/or part of a specific data domain, partitioning a data table into column chunks may advantageously allow data in the column chunks to be compressed using a specific domain type compression scheme. Data domain compression as used herein may mean applying a compression scheme designed to compress a specific data type (for example transformed for specific column chunks/chunking parameters). The data domain defines the model schema and other attributes for that focus, (see Uppala: Para. 0040-0055 and 0057-0075). This reads the claim concepts of if so, applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameters); 
accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates; and executing the data operations over the subject dataset to generate a result set (Uppala discloses the database engine 208 may be responsible, in general, for communicating with an application 202, communicating with the storage server to satisfy client requests, accessing the column chunk data store, and communicating with the storage services manager 226 for execution of storage operations, including accessing column chunks 224 in storage shared memory 220. For example, there may be a policy stored as part of the metadata that may specify how the data table may be partitioned into column chunks and how the column chunks may be distributed among multiple storage servers in the column chunk data store. A policy for partitioning the data table into column chunks may be accessed. Applying a compression scheme designed to compress a specific data type. The second-level query processing servers may assist in processing queries transformed for distributed processing and may be operably coupled to first-level query processing servers that may process queries transformed for specific column chunks. It may then be determined at step 808 to combine the intermediate results at second-level query processing servers in the hierarchy of query processing servers. A client or application may send a request to process a query such as an SQL query as follows: (select, From & Where). Such database implementations prove inefficient for updating large data sets on the order of gigabytes or terabytes. Optimizer for optimizing execution steps of a query for distributed processing, and a query executor for executing processing steps of a query. Other examples of transactions may be executing a query, including generating intermediate data tables or other data tables, or optimizing storage of column chunks. A result, multiple servers may process the transformed query in parallel and combine intermediate results obtained from distributed processing of execution steps for the transformed query, (see Uppala: Para. 0022-0045, 0047-0055 0070-0095 and 0101-0120). This reads on the claim concepts of accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates; and executing the data operations over the subject dataset to generate a result set). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing a large dataset the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville,
Shivarudraiah and Weyerhaeuser in order to have incorporated applying nased on the specific, as disclosed by Uppala, since both of these mechanisms are directed to chunking is the process of grouping similar words together based on the nature of the word. Chinking is the process of removing a sequence of tokens from a chunk.  A client executing an application may also be operably coupled to the network. A storage server provided may include a database engine for partitioning a data table into column chunks for distributing across multiple storage servers, a storage shared memoiy for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers. Chunking refers to strategies for improving performance by using special knowledge of a situation to aggregate related memory-allocation requests. The database server also uses chunks for mirroring. When you mirror a chunk, the database server maintains two copies of the data on the chunk. Every write operation to a primary chunk is automatically followed by an identical write operation to the mirror chunk. Read operations are evenly divided between the two chunks. If either the primary chunk or the mirror chunk fails, the chunk that failed is marked as down, and the other chunk performs all operations without interrupting the user access to data. When you create tables, indexes, and other database objects, chunk space is allocated, or assigned, to those objects. Space that is allocated is not necessarily used. For example, when you create a table, you allocate space for it, but that space is not used until you add data to the table. Chunking is a process to split a file into smaller files called chunks. A file has to be broken up into small chunks of data known as data packets in order to be transmitted over a network.  The database engine may include a loading service module for importing data into a data table partition into column chunks, a query services module for receiving requests for processing data stored as column chunks striped across multiple storage servers, a metadata services module for managing metadata about the column chunks striped across the plurality of storage servers, a transaction services module for maintaining the integrity of the information about semantic operations performed on the column chunks. Scheme is its structure described in a formal language supported by the database management system. The term "scheme" refers to the organization of data as a blueprint of how the database is constructed. Chunk represents a range of data within a file. File chunking produces a list of chunks that are sequential and adjacent and that reference the entire contents of the file. Incorporating the teachings of Uppala into Dageville, Shivarudraiah and Weyerhaeuser would produce an improved system and method for query processing in a distributed column chunk data store is provided. A distributed column chunk data store may be provided by multiple storage servers operably coupled to a network. A storage server provided may include a database engine for partitioning a data table into the column chunks for distributing across multiple storage servers, a storage shared memory for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers, as disclosed by Uppala, (see Abstract).
 Regarding claim(s) 13, (drawn computer readable medium): claim 13 is computer readable medium claims respectively that corresponds to the method of claim 3. Therefore, claim 13 is rejected for at least the same reasons as the method of claim 3. 
Regarding dependent claim(s) 15, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala discloses the computer readable medium of claim 11. Dageville further discloses further comprising instructions which, when stored in memory and executed by the one or more processors causes the one or more processors to perform acts of (Dageville discloses one or more mass storage device(s) 708, and one or more Input/Output (1/0) device(s) 710, all of which are coupled to a bus 712. Processor(s) 702 include one or more processors or controllers that execute instructions stored in memory device(s) 704 and/or mass storage device(s) 708. Processor(s) 702 may also include various types of computer readable media, such as cache memory, (see Dageville: Para 0072 and 0073). This reads on the claim concept of comprising instructions which, when stored in memory and executed by the one or more processors causes the one or more processors to perform acts). 
analyzing the data statements to determine the statement attributes associated with the data statements (An attribute may include a job id for the result set 314. Another attribute may include a name of the result set 314, such as main, errors, and the like, which may be the same set for each type of SQL command. Another attribute may include an account in which the result set 314 has been created. Another attribute may include a time when the result set 314 is created, (see Dageville: Para. 0034, 0036). Monitor and workload analyzer 524 oversees the processes performed by resource manager 402 and manages the distribution of tasks (e.g., workload) across the virtual warehouses and execution nodes in the execution platform, (see Dageville: Para. 0059 and FIG. 5). This reads on the claim concept of analyzing the data statements to determine the statement attributes associated with the data statement). 
 applying the set of the client-specific data to at least one of the statement attributes to perform at least one of, determining the at least one chunking scheme, or generating the one or more data operations (attribute may include compressed data for the first chunk 315a of rows. For the first chunk 315a, a size will be determined or picked for that is small enough to be stored in a database (such as FDB), but have enough rows to display, (see Dageville: Para. 0034). The plurality of chunks 315 may be ordered by, for example, worker id, thread id, and chunk id, and row count for each of the plurality of chunks 315. The order is maintained in the manifest file. So to determine which file to fetch to support paging, the file index may be calculated based on the chunk order and row counts, (see Dageville: Para. 0035). Implementation, the systems and methods of the disclosure may enable scrolling such that the client can scroll through the result set 314 by requesting delivery of a specific chunk of the plurality of chunks 315 for consumption. For a client to determine which file to fetch to support scrolling, a file index may be calculated based on the chunk statistics, (see Dageville: Para. 0047). Computer program code for carrying out operations of the present disclosure may be written in any combination of one or more programming languages, (see Dageville: Para. 0025). This reads on the claim concept of applying the set of the client-specific data to at least one of the statement attributes to perform at least one of, determining the at least one chunking scheme, or generating the one or more data operations). 
 Regarding dependent claim(s) 16, the combination of Dageville, Weyerhaeuser and Uppala discloses the computer readable medium of claim 11. Dageville further discloses further comprising instructions which, when stored in memory and executed by the one or more processors causes the one or more processors to perform acts of: generating one or more performance estimates associated with the data statements in the set (include one or more processors or controllers that execute instructions stored in memory device(s) 704 and/or mass storage device{s) 708. Processor(s) 702 may also include various types of computer-readable media, such as cache memory, (see Dageville: Para 0072-0076). This reads on the claim concept of instructions which, when stored in memory and executed by the one or more processors causes the one or more processors to perform acts. Information stored in a database (whether FDB or SQL) for the additional chunks 315 may be minimized because a query can generate a large result set 314. Additionally, the information stored in chunks 315 may be minimized because chunk size cannot be too large in order to support acceptable response time for client result paging. Pushing of result chunks 315 may be done asynchronously. Along with the chunk data, each worker process will generate a manifest file listing the chunk data files and the number of rows contained in the chunks. The resource manager 302 may generate preassigned URLs for the additional chunks 315. Additionally, metadata will be included for these chunks 315 in the result set 314 so that clients will know how to consume them. Generating a result set based on and in response to the received query at 830. At 840, the method may comprise dividing the result set into a plurality of chunks. Each chunk may comprise a portion of the generated result set, (see Dageville: Para. 0035, 0041, 0043, 0046, 0076 and FIG. 8&9). This reads on the claim concept of generating one or more performance estimates associated with the data statements in the set).
applying the set of the client-specific data to at least one of the performance estimates to perform at least one of, determining the at least one chunking scheme, or generating the one or more data operations (attribute may include compressed data for the first chunk 315a of rows. For the first chunk 315a, a size will be determined or picked for that is small enough to be stored in a database (such as FDB), but have enough rows to display, (see Dageville: Para. 0034). The plurality of chunks 315 may be ordered by, for example, worker id, thread id, and chunk id, and row count for each of the plurality of chunks 315. The order is maintained in the manifest file. So to determine which file to fetch to support paging, the file index may be calculated based on the chunk order and row counts, (see Dageville: Para. 0035). Implementation, the systems and methods of the disclosure may enable scrolling such that the client can scroll through the result set 314 by requesting delivery of a specific chunk of the plurality of chunks 315 for consumption. For a client to determine which file to fetch to support scrolling, a file index may be calculated based on the chunk statistics, (see Dageville: Para. 0047). This reads on the claim concept of applying a set of client-specific data to the statement attributes to determine a chunking scheme, for performance reasons, the result set 314 may return a super set of what a client requests along with the adjusted parameters, such as starting Row index and number Of Rows. To support multiple results, a client can request a specific type of result set 314 by passing a parameter (result Name), (see Dageville: Para. 0039). The type of chunk, comments, size or other identifiers. The chunk may also be a set of data sent to a processor or one of the parts of a computer for processing. For example, a subset of rows of a matrix. The resource manager module 202 may then add metadata to each of the plurality of chunks, (see Dageville: Para. 0032). The first chunk 315a, a size will be determined or picked for that is small enough to be stored in a database (such as FDB), but have enough rows to display. Another attribute may include additional chunks 315 that may be stored in cloud storage 316, such as s3, for the result set 314, (see Dageville: Para. 0034). The smaller chunk size are best for increased performance and speed. Automatically add metadata to each of the plurality of chunks 315 as the plurality of chunks 315 of the result set 314 are being produced. An attribute may be added to the metadata for indicating the result status. The first chunk 315a and associated metadata pointing to the corresponding plurality of chunks 315, to download one or more of the plurality of chunks 315 at a later time from cloud storage, (see Dageville: Para. 0034, 0036 and 0042). Adding metadata to each of the plurality of chunks 940, wherein a first chunk of the plurality of chunks comprises metadata pointing to the plurality of chunks. In the implementation, the system 900 may further comprise a means for delivering at least the first chunk of the plurality of chunks to the client in response to the query 950, (see Dageville: Para. 0080). A retrieval and data storage system 200 in accordance with the teachings and principles of the disclosure that leverages cloud storage for storing result sets with metadata. The retrieval and data storage system may be a networked computer system comprising processors, memory, and storage for processing and storing distributed sets of digital files that are distributed over a plurality of storage devices, (see Dageville: Para. 0032). This reads on the claim concept of the set of applying the set of the client-specific data to at least one of the performance estimates to perform at least one of, determining the at least one chunking scheme, or generating the one or more data operations). 
Regarding independent claim(s) 19, Dageville discloses a system for chunking data statements based at least in part on a set of client-specific information in a client data statement processing layer, the system comprising: a storage medium having stored thereon a sequence of instructions; and one or more processors that execute the instructions to cause the one or more processors to perform a set of acts, the acts comprising (Dageville discloses a computer database server is disclosed that executes the query and generates a result set based on and in response to the received query. An execution platform is disclosed that divides the result set into a plurality of chunks, wherein each chunk comprises a portion of the generated result set. Utilize metadata and return pointers that are added to the plurality of chunks in the result set response and return at least a first chunk comprising the return pointers and metadata for each of the plurality of chunks to a user or client. The client can then access the result chunks directly from the cloud storage via its service APL, (see Dageville: Para. 0020- 0027). The systems and methods described herein provide a flexible and scalable data warehouse using a new data processing platform, (see Dageville: Para. 0028-0032 and 0072). This reads on the claim concept of chunking data statements based at least in part on a set of client-specific data in a client data statement processing layer):
receiving one or more data statements issued by at least one client, the data statements issued by the client to operate over a subject dataset (the connection state between the client and the database server is flexible. Further, the execution platform module 312 may process the result set 314 in parallel in response to receiving the query even after the client is disconnected from the database server, (see Dageville: Para. 0042 and FIG. 8&9). The method 800 may comprise receiving a query from a client over a computer network pipe at 810. The system 900 may comprise a means for receiving a query from a client over a computer network pipe 910. In the implementation, the system 900 may further comprise a means for executing the query and generating a result set based on and in response to the received query 920, such as from a server or directly from work station 110, over a computer network pipe (indicated by arrows in the drawing, such as pipe 217 or 317), (see Dageville: Para. 0079, 0080 and FIG. 2). This reads on the claim concept of receiving one or more data statements issued by at least one client, the data statements issued by the client to operate over a subject dataset); 
applying at least a portion of a set of client-specific data to the data statements to determine at least one chunking scheme (attribute may include compressed data for the first chunk 315a of rows. For the first chunk 315a, a size will be determined or picked for that is small enough to be stored in a database (such as FDB), but have enough rows to display, (see Dageville: Para. 0034). The plurality of chunks 315 may be ordered by, for example, worker id, thread id, and chunk id, and row count for each of the plurality of chunks 315. The order is maintained in the manifest file. So to determine which file to fetch to support paging, the file index may be calculated based on the chunk order and row counts, (see Dageville: Para. 0035). Implementation, the systems and methods of the disclosure may enable scrolling such that the client can scroll through the result set 314 by requesting delivery of a specific chunk of the plurality of chunks 315 for consumption. For a client to determine which file to fetch to support scrolling, a file index may be calculated based on the chunk statistics, (see Dageville: Para. 0047). This reads on the claim concept of applying a set of client-specific data to the statement attributes to determine a chunking scheme, for performance reasons, the result set 314 may return a super set of what a client requests along with the adjusted parameters, such as starting Row index and number Of Rows. To support multiple results, a client can request a specific type of result set 314 by passing a parameter {result Name), (see Dageville: Para. 0039). The type of chunk, comments, size or other identifiers. The chunk may also be a set of data sent to a processor or one of the parts of a computer for processing. For example, a subset of rows of a matrix. The resource manager module 202 may then add metadata to each of the plurality of chunks, (see Dageville: Para. 0032). The first chunk 315a, a size will be determined or picked for that is small enough to be stored in a database (such as FDB), but have enough rows to display. Another attribute may include additional chunks 315 that may be stored in cloud storage 316, such as s3, for the result set 314, (see Dageville: Para. 0034). The smaller chunk size are best for increased performance and speed. Automatically add metadata to each of the plurality of chunks 315 as the plurality of chunks 315 of the result set 314 are being produced. An attribute may be added to the metadata for indicating the result status. The first chunk 315a and associated metadata pointing to the corresponding plurality of chunks 315, to download one or more of the plurality of chunks 315 at a later time from cloud storage, (see Dageville: Para. 0034, 0036 and 0042). Adding metadata to each of the plurality of chunks 940, wherein a first chunk of the plurality of chunks comprises metadata pointing to the plurality of chunks. In the implementation, the system 900 may further comprise a means for delivering at least the first chunk of the plurality of chunks to the client in response to the query 950, (see Dageville: Para. 0080). A retrieval and data storage system 200 in accordance with the teachings and principles of the disclosure that leverages cloud storage for storing result sets with metadata. The retrieval and data storage system may be a networked computer system comprising processors, memory, and storage for processing and storing distributed sets of digital files that are distributed over a plurality of storage devices, (see Dageville: Para. 0032). This reads on the claim concept of applying at least a portion of a set of client-specific data to the data statements to determine at least one chunking scheme); 
generating the one or more data operations from the data statements, the data operations generated based at least in part on the chunking scheme (Dageville discloses information stored in a database (whether FDB or SQL) for the additional chunks 315 may be minimized because a query can generate a large result set 314. Additionally, the information stored in chunks 315 may be minimized because chunk size cannot be too large in order to support acceptable response time for client result paging. Pushing of result chunks 315 may be done asynchronously. Along with the chunk data, each worker process will generate a manifest file listing the chunk data files and the number of rows contained in the chunks. The resource manager 302 may generate preassigned URLs for the additional chunks 315. Additionally, metadata will be included for these chunks 315 in the result set 314 so that clients will know how to consume them. Generating a result set based on and in response to the received query at 830. At 840, the method may comprise dividing the result set into a plurality of chunks. Each chunk may comprise a portion of the generated result set, (see Dageville: Para. 0035, 0041, 0043, 0046, 0076 and FIG. 8&9). This reads on the claim concept of generating a set of data operations from the set of data statements, the set of data operations generated based on the chunking scheme) and 
However, Dageville does not appears to specifically disclose expanding a dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations; based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata. 
In the same field of endeavor, Shivarudraiah discloses expanding a dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations; based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata (Shivarudraiah discloses the database table accessor operates to generate, by the selected splits generator, table splits dividing the user query into a plurality of query splits, and to output the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table. The database table accessor further operates to obtain table data representative of one or more properties of the table, and to determine a splits generator in accordance with one or more of the user preference or the one or more properties of the table (determining the at least one chunking scheme). The reasons for splitting a table vertically are performance related and/or restriction of data access. Having a table where most of the external applications access one set of data more often while other data is required less, often the performance can be improved by splitting the table and move the less accessed columns into another table (expanding the dataset metadata into a set). This will improve the time to retrieve data from a table, especially in cases of applications that select all columns from a table. The metadata of the external table can be stored in the data warehouse layer and used to access data in the database table (receiving a set of dataset metadata associated with the subject dataset) associate itself with the external table 146 using e.g., a STORED BY clause. The table data comprises partition data representative of a partition scheme of the table as having a partitioned topology wherein the table is logically divided into one or more partitions. Chunking refers to a storage layout where a dataset is partitioned into fixed-size multi-dimensional chunks. Each task processes a split of a large dataset generated by an input format component and each task uses a database connection for interacting with a database and each splitter kind associated with a corresponding splits generator (expanded dataset metadata), (see Shivarudraiah: Para. 0035- 0052, 0053-0060, 0062-0065, 0094-0119 and FIG. 1-18). This reads on the claim concept of expanding a dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations, based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata);           
  Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing the result set into a plurality of chunks into the cloud storage of Dageville in order to have incorporated a split of large datasets, as disclosed by Shivarudraiah, since both of these mechanisms are directed to It lets you specify the Ndimensional "shape" that best fits your access pattern. When the time comes to write data to disk, splits the data into "chunks" of the specified shape, flattens them, and writes them to disk. The chunks are stored in various places in the file. The chunk shape always has the same number of elements as the dataset shape. Chunking lecture content accommodates the limitations of our working memory by opening up space through breaks or pauses. The Importance of Chunking These results show that our algorithm is able to describe meaningful aspects of sequence production tasks over long time scales. The first concept is "chunking" and the capacity of short term memory. Chunks can then be read and written individually, improving performance when operating on a subset of the dataset. Chunked datasets are split into multiple chunks which are all stored separately in the file. The chunks of a chunked dataset are split along logical boundaries in the dataset's representation as an array. Chunking is also required to use advanced features such as compression and dataset resizing. If data is stored contiguously by rows, then accessing by rows is very fast, accessing by columns is slow, and the speed of accessing sub grids depends on details of how many rows and columns are involved and the shape of the sub grid. Dimensional data, if you want to support equally frequent access by either rows or columns, then a natural solution is chunking the data into rectangular chunks (also known as tiles) so that reading a row requires the same number of disk accesses as reading a column. You can treat each chunk as if it were a single disk block that must be read completely to access any of its data values. An optimum solution is to make the chunks similar in shape to the entire array, so that the same number of chunks are required to read an entire row or an entire column. There is a performance and space tradeoff regarding the amount of rows and the physical size of every object (chunk) and hence the amount of objects that a single table gets split up to. Datasets with lots of small objects can take better advantage of the object index: in layered querying, Split graph might need to download or scan through a smaller fraction of the table to satisfy the query, since the table is more granular. Tables that share a lot of data with other tables have a better chance of reusing the same fragments when stored as smaller objects. Incorporating the teachings of Shivarudaiah into Dageville would produce a database table accessor of the system obtains, from an associated client application, a query for data in a table of the data warehouse layer, wherein the query includes a user preference. The system obtains table data representative of properties of the table, and determines a splits generator in accordance with one or more of the user preference or the properties of the table. The system generates, by the selected splits generator, table splits dividing the user query into a plurality of query splits, and outputs the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table, as disclosed by Shivarudaiah, (see Abstract).
However, Dageville and Shivarudaiah do not appears to specifically disclose accessing the performance data; via the performance data, generating first performance estimates associated with the set of data statements; applying the statement chunking rules to the first performance estimates to determine whether to invoke chunking on the set of data statements. 
In the same field of endeavor, Weyerhaeuser discloses accessing the performance data; via the performance data, generating first performance estimates associated with the set of data statements (Weyerhaeuser discloses request to perform a primary query on a table of a database can be received at the one or more data processors. A first table query can be generated by the one or more data processors, (see Weyerhaeuser: Para. 0024-0032 and FIG. 7). The first table query can be configured to generate a first data chunk, which includes a first set of rows of the table. The first table query can facilitate generating the first data chunk by specifying one or more constraints on a table in the Database, (see Weyerhaeuser: Para. 0034-0050 and 0051-0057). The computing system can also aggregate or otherwise provide a gateway via which users can access functionality provided by one or more external software components, (see Weyerhaeuser: Para. 0027 and 0033). This reads on the claim concept of accessing the performance data; via the performance data, generating first performance estimates associated with the set of data statements). 
applying the statement chunking rules to the first performance estimates to determine whether to invoke chunking on the set of data statements (The model executor 324 can invoke the required operators (using, for example, a calculation engine operators module 328) and manage intermediate results. (See Weyerhaeuser: Para. 0038-0050 and FIG. 7). The presently described subject matter contemplates dividing the database tables into chunks, (see Weyerhaeuser: Para. 0025 and 0026). This reads on the claim concept of applying the statement chunking rules to the first performance estimates to determine whether to invoke chunking on the set of data statements), and  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing a large dataset the result set into a plurality of chunks into the cloud storage of Dageville and Shivarudraiah in order to have incorporated the invoke chunking on the set of data, as disclosed by Weyerhaeuser, since both of these mechanisms are directed to if you have a large source and a multi-CPU computer, chunking can be used to split the source for parallel processing. Since each chunk is processed in isolation, several chunks in parallel. Web services can be called in parallel using chunking, improving performance. As chunking can invoke multithreading (if configured to use more than one thread), its use can affect the behavior of variables that are not shared between the threads. Global and project variables are segregated between the instances of chunking, and though data is combined, changes to these variables are not. Only changes made to the initial thread are preserved at the end of the transformation. For example: if an operation with chunking and multiple threads has a transformation that changes a global variable, the global variable's value after the operation ends will be that from the first thread. Any changes to the variable in other threads are independent and are discarded when the operation completes. As chunking is configured for an entire operation, you can use the same transformation in either a chunked or non-chunked mode, depending on the operation it is used in. If the target is a database, the target data will first be written to several files (one per chunk). These files will then be combined to one target file which will be sent to the database for insert/update. Best practices for operations such as synchronization across systems, data replication and archiving stress that only data that has changed within a certain time window be queried and migrated. But some use cases, such as a first-time synch or initial population of a data mart, require querying a full table. And in systems with a very high volume of transactions, the recently changed data could be a large percentage of an object's records. Administrators who routinely extract large amounts of data from clients to complete these tasks are familiar with use of the Bulk API query function, and separating large queries into chunks. At extremely high volumes 100s of millions of records defining these chunks by filtering on field values may not be practical, because the number of rows that are returned may be higher than the selectivity threshold of clients' query optimizer. The result could be a full table scan and very slow performance, or even failure of the query to complete. Performance and reliability if you split the job into a number of separate queries that each retrieve a smaller portion of the data. When the number of records in a single query is lower than the selectivity threshold of the clients Query Optimizer, the platform can process the queries more efficiently. The chunking feature of the Bulk API automates this process by using the Primary Key (Record ID) of an object to break up the data into manageable chunks and query them separately. This feature is supported for all custom objects, many standard objects, and their sharing tables. Incorporating the teachings of Weyerhaeuser into Dageville and Shivarudraiah would produce multiple table queries can be performed each having a different starting row identifier and each defining the number of rows forming a data chunk, as disclosed by Weyerhaeuser, (see Abstract). 
However, Dageville, Shivarudraiah and Weyerhaeuser does not appears to specifically disclose if so applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameters; accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates; and executing the data operations over the subject dataset to generate a result set.
    In the same field of endeavor, Uppala discloses and if so, applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameters (Uppala discloses a storage server provided may include a database engine for partitioning a data table into column chunks for distributing across multiple storage servers, a storage shared memoiy for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers. The database engine may include a loading services module for importing data into a data table partitioned into column chunks. To do so, a data table may be flexibly partitioned into column chunks by applying various partitioning methods using one or more columns as a key, including range partitioning, list partitioning, hash partitioning, and/or combinations of these partitioning methods (applying select statement chunking rules). The transaction services 216 can also notify metadata services to update or commit metadata relating to a specific transaction. The storage services manager 226 may generate low level metadata 222 by using the metadata such as policies, server configurations, resources available in metadata to generate physical storage for column chunks. For example, there may be a policy stored as part of the metadata that may specify how the data table may be partitioned into column chunks and how the column chunks may be distributed among multiple storage servers in the column chunk data store.  Given that values in a column of a column chunk may usually be the same data type and/or part of a specific data domain, partitioning a data table into column chunks may advantageously allow data in the column chunks to be compressed using a specific domain type compression scheme. Data domain compression as used herein may mean applying a compression scheme designed to compress a specific data type (for example transformed for specific column chunks/chunking parameters). The data domain defines the model schema and other attributes for that focus, (see Uppala: Para. 0040-0055 and 0057-0075). This reads the claim concepts of if so, applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameters);  
accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates; and executing the data operations over the subject dataset to generate a result set (Uppala discloses the database engine 208 may be responsible, in general, for communicating with an application 202, communicating with the storage server to satisfy client requests, accessing the column chunk data store, and communicating with the storage services manager 226 for execution of storage operations, including accessing column chunks 224 in storage shared memory 220. For example, there may be a policy stored as part of the metadata that may specify how the data table may be partitioned into column chunks and how the column chunks may be distributed among multiple storage servers in the column chunk data store. A policy for partitioning the data table into column chunks may be accessed. Applying a compression scheme designed to compress a specific data type. The second-level query processing servers may assist in processing queries transformed for distributed processing and may be operably coupled to first-level query processing servers that may process queries transformed for specific column chunks. It may then be determined at step 808 to combine the intermediate results at second-level query processing servers in the hierarchy of query processing servers. A client or application may send a request to process a query such as an SQL query as follows: (select, From & Where). Such database implementations prove inefficient for updating large data sets on the order of gigabytes or terabytes. Optimizer for optimizing execution steps of a query for distributed processing, and a query executor for executing processing steps of a query. Other examples of transactions may be executing a query, including generating intermediate data tables or other data tables, or optimizing storage of column chunks. A result, multiple servers may process the transformed query in parallel and combine intermediate results obtained from distributed processing of execution steps for the transformed query, (see Uppala: Para. 0022-0045, 0047-0055 0070-0095 and 0101-0120). This reads on the claim concepts of accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates; and executing the data operations over the subject dataset to generate a result set). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing a large dataset the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville,
Shivarudraiah and Weyerhaeuser in order to have incorporated applying nased on the specific, as disclosed by Uppala, since both of these mechanisms are directed to chunking is the process of grouping similar words together based on the nature of the word. Chinking is the process of removing a sequence of tokens from a chunk.  A client executing an application may also be operably coupled to the network. A storage server provided may include a database engine for partitioning a data table into column chunks for distributing across multiple storage servers, a storage shared memoiy for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers. Chunking refers to strategies for improving performance by using special knowledge of a situation to aggregate related memory-allocation requests. The database server also uses chunks for mirroring. When you mirror a chunk, the database server maintains two copies of the data on the chunk. Every write operation to a primary chunk is automatically followed by an identical write operation to the mirror chunk. Read operations are evenly divided between the two chunks. If either the primary chunk or the mirror chunk fails, the chunk that failed is marked as down, and the other chunk performs all operations without interrupting the user access to data. When you create tables, indexes, and other database objects, chunk space is allocated, or assigned, to those objects. Space that is allocated is not necessarily used. For example, when you create a table, you allocate space for it, but that space is not used until you add data to the table. Chunking is a process to split a file into smaller files called chunks. A file has to be broken up into small chunks of data known as data packets in order to be transmitted over a network.  The database engine may include a loading service module for importing data into a data table partition into column chunks, a query services module for receiving requests for processing data stored as column chunks striped across multiple storage servers, a metadata services module for managing metadata about the column chunks striped across the plurality of storage servers, a transaction services module for maintaining the integrity of the information about semantic operations performed on the column chunks. Scheme is its structure described in a formal language supported by the database management system. The term "scheme" refers to the organization of data as a blueprint of how the database is constructed. Chunk represents a range of data within a file. File chunking produces a list of chunks that are sequential and adjacent and that reference the entire contents of the file. Incorporating the teachings of Uppala into Dageville, Shivarudraiah and Weyerhaeuser would produce an improved system and method for query processing in a distributed column chunk data store is provided. A distributed column chunk data store may be provided by multiple storage servers operably coupled to a network. A storage server provided may include a database engine for partitioning a data table into the column chunks for distributing across multiple storage servers, a storage shared memory for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers, as disclosed by Uppala, (see Abstract).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al. (US 2017 /0293626 A1, hereinafter Dageville) in view of Shivarudraiah et al. (US 2016/0092544 A1, hereinafter Shivarudraiah) in view of Weyerhaeuser et al. (US 2017 /0139982 A1, hereinafter Weyerhauser), in view of Uppala (US 2007/0143311 A1, hereinafter Uppala) and in view of Jakobsoon et al. (US 9,372,889 B1, hereinafter Jakobsson). 
Regarding dependent claim(s) 8, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala discloses the method as in claim 1. However, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala do not appear to specifically disclose wherein the performance data includes historical data operations performance statistics, and historical data operations behavioral characteristics. 
In the same field of endeavor, Jakobsson discloses wherein the performance data includes historical data operations performance statistics, and historical data operations behavioral characteristics (Jakobsson discloses Database management systems may contain large quantities of historical data. One pattern of use may involve a table containing a large number of rows primarily consisting of historical data, (see Jakobsson: Col. 2 line 1-67 and Col. 3 line 1-67). Provides information usable to determine characteristics of data loaded subsequent to the last time statistics were recalculated over the entire table, (see Jakobsson: Col. 4 line 1-67 and FIG. 1-7). This reads on the claim concept of wherein the performance data includes historical data operations performance statistics, and historical data operations behavioral characteristics). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing a large dataset the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville, Shivarudraiah, Weyerhaeuser and Uppala in order to have incorporated the using historical data of behavioral characteristics/pattern to periodic the additional data, as disclosed by Jakobsson, since both of these mechanisms are directed to historical data, in a broad context, is collected data about past events and circumstances pertaining to a particular subject. Historical data includes most data generated either manually or automatically within an enterprise. Sources, among a great number of possibilities, include press releases, log files, financial reports, project and product documentation and email and other communications. Predictive analytics is a category of data analytics aimed at making predictions about future outcomes based on historical data and analytics techniques such as statistical modeling and machine learning. The science of predictive analytics can generate future insights with a significant degree of precision. With the help of sophisticated predictive analytics tools and models, any organization can now use past and current data to reliably forecast trends and behaviors milliseconds, days, or years into the future. Predictive analytics draws its power from a wide range of methods and technologies, including big data, data mining, statistical modeling, machine learning and assorted mathematical processes. Organizations use predictive analytics to sift through current and historical data to detect trends and forecast events and conditions that should occur at a specific time, based on supplied parameters. Predictive analytics can also be used to detect and halt various types of data behavior before any serious damage is inflected. Incorporating the teachings of Jakobsson into Dageville, Shivarudraiah, Weyerhaeuser and Uppala would produce a data warehousing system maintains large tables comprising a significant quantity of historical data and statistics may have an influence on optimizer behavior, even though the size of the additional data is small, as disclosed by Jakobsson, (see Abstract). 
Regarding claim(s) 18, (drawn computer readable medium): claim 18 is computer readable medium claims respectively that corresponds to the method of claim 8. Therefore, claim 18 is rejected for at least the same reasons as the method of claim 8. 
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al. (US 2017 /0293626 A1, hereinafter Dageville) in view of Shivarudraiah et al. (US 2016/0092544 A1, hereinafter Shivarudraiah) in view of Weyerhaeuser et al. (US 2017 /0139982 A1, hereinafter Weyerhauser) in view of Uppala (US 2007/0143311 A1, hereinafter Uppala) and in view of Aizman et al. (US 2013/0041872 A1, hereinafter Aizman).    
Regarding dependent claim(s) 12, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala discloses the computer readable medium as in claim 11. However, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala do not appear to specifically disclose wherein the client-specific data comprises at least one of: one or more statement chunking rules, a set of enhanced dataset metadata, or a set of performance data.  
In the same field of endeavor, Aizman discloses wherein the client-specific data comprises at least one of: one or more statement chunking rules, a set of enhanced dataset metadata, or a set of performance data (Aizman discloses system and method in accordance with the present invention is that the enforces consistency rules (one or more) regarding the fingerprint of the chunk payload and the identifier used for the chunk, (see Aizman: Para. 0114). System and method in accordance with the present invention may use chunk servers that have not been enhanced to validate the consistency rules regarding chunk payload and chunk identifiers, (see Aizman: Para. 0303). The chnnk file has zero bytes of payload it means that the payload is not stored on this server. The enhanced ECS 106 must determine an alternate ECS that does have the payload for this CSS chunk, and issue a chunk referral response, via step 1208, specifying that server, (see Aizman: Para. 0220, 0291 and 0308). Systems the metadata server controls a large number of ECSs. This responsibility is assigned to the metadata maintenance processes in the present invention, (see Aizman: Para. 0311, 0312 and 0314). This reads on the claim concept of wherein the client-specific data comprises at least one of: one or more statement chunking rules, a set of enhanced dataset metadata, or a set of performance data). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville, Shivarudraiah, Weyerhaeuser and Uppala in order to have incorporated a set of enhanced dataset metadata, as disclosed by Aizman, since both of these mechanisms are directed to chunking is a process of extracting phrases from unstructured text, which means analyzing a sentence to identify the constituents. Chunking is the process of annotating tagged tokens with structures in a non-hierarchical and non-recursive way. Since chunks do not try to analyses complete sentences, but only try to build "chunks" of words, the rule system of chunks is relatively simple, robust, and efficient and by incorporating the teachings of Aizman into Dageville, Shivarudraiah, Weyerhaeuser and Uppala would produce method and system is disclosed for providing a cloud storage system supporting existing APis and protocols. The method of storing cloud storage system (CSS) object metadata separates object metadata that describes each CSS object as a collection of named chunks with chunk locations specified as a separate part of the metadata, as disclosed by Aizman, (see Abstract). 
 Regarding claim 20, (drawn system): claim 20 is system claim respectively that corresponds to the computer readable medium of claims 12. Therefore, claim 20 is rejected for at least the same reasons as the computer readable medium of claims 12. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al. (US 2017/0293626 A1, hereinafter Dageville) in view of Shivarudraiah et al. (US 2016/0092544 A1, hereinafter Shivarudraiah) in view of Weyerhaeuser et al. (US 2017/0139982 A1, hereinafter Weyerhauser) in view of Uppala (US 2007/0143311 A1, hereinafter Uppala) and in view of Dubnicki et al. (US 2008/0133561 A1, hereinafter Dubnicki).
Regarding dependent claim(s) 17, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala discloses the computer readable medium as in claim 16. However, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala do not appear to specifically disclose wherein at least one of the performance estimates is based at least in part on a set of performance data. 
In the same field of endeavor, Dubnicki discloses wherein at least one of the performance estimates is based at least in part on a set of performance data (Accurate cost is roughly play a role in performance measurement. Method for obtaining the unique cost estimating to use for the best fits a set of data points. The prediction model used on current data for performance suggest actions to take for optima outcomes, see Dubnicki: Para. 0089, 0092, 0094). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville, Shivarudraiah, Weyerhaeuser and Uppala in order to have incorporated applying at least a portion of client-specific data to the data statements to determine at least one chunking scheme, as disclosed by Dubnicki, since both of these mechanisms are directed to method for to increase data storage and the cost timing by using the client data or user interface to help to organize large dataset for both fast and flexible data access. Provide better defaults for chunking. A large dataset to be broken into smaller sized. And by incorporating the teaching of Dubnicki into Dageville, Shivarudraiah, Weyerhaeuser and Uppala would produce larger groups of data being selected for efficient data management, as disclosed by Dubnicki, (see Abstract).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al. (US 2017 /0293626 A1, hereinafter Dageville) in view of Shivarudraiah et al. (US 2016/0092544 A1, hereinafter Shivarudraiah) in view of Weyerhaeuser et al. (US 2017 /0139982 A1, hereinafter Weyerhauser) in view of Uppala (US 2007/0143311 A1, hereinafter Uppala) and in view of Slezak et al. (US 2014/0337315 A1, hereinafter Slezak). 
Regarding dependent claim(s) 21, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala discloses the method as in claim 1. However, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala do not appear to specifically disclose further comprising: generating a performance predictive model derived from the performance data; and applying the performance predictive model to the set of data statements to generate the first performance estimates.
In the same field of endeavor, Slezak discloses further comprising: generating a performance predictive model derived from the performance data (Slezak discloses that are stored in the query usage statistics 1108. Depending on the frequency of data usage and pre-determined performance criteria, the Query Explorer Module, (see Slezak: Para. 0272). Calculations may be performed to predict or to evaluate the optimum number of values that may be considered outliers, (see Slezak: Para. 0174 and FIG. 1-6). This reads on the claim concept of generating a performance predictive model derived from the performance data); and 
applying the performance predictive model to the set of data statements to generate the first performance estimates (The Query Optimizer 208 may then attempt another candidate plan to determine if performance may be improved, (see Slezak: Para. 0194-0203). that are stored in the query usage statistics 1108. Depending on the frequency of data usage and pre-determined performance criteria, the Query Explorer Module, (see Slezak: Para. 0272). This reads on the claim concept of applying the performance predictive model to the set of data statements to generate the first performance estimates).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville, Shivarudraiah, Weyerhaeuser and Uppala in order to have incorporated applying the predictive model, as disclosed by Slezak, since both of these mechanisms are directed to predictive modeling is a process that uses data and statistics to predict outcomes with data models. The outliers' model is oriented around anomalous data entries within a dataset. It can identify anomalous figures either by themselves or in conjunction with other numbers and categories. Overall, predictive analytics algorithms can be separated into two groups: machine learning and deep learning. Random Forest is perhaps the most popular classification algorithm, capable of both classification and regression. It can accurately classify large volumes of data. Predictive analytics algorithms try to achieve the lowest error possible by either using "boosting" (a technique which adjusts the weight of an observation based on the last classification) or "bagging" (which creates subsets of data from training samples, chosen randomly with replacement). Random Forest uses bagging. If you have a lot of sample data, instead of training with all of them, you can take a subset and train on that, and take another subset and train on that (overlap is allowed). All of this can be done in parallel. Multiple samples are taken from your data to create an average. Modeling phase can be automated with a single sophisticated model that provides good enough results for most applications. Similarly as databases are extremely multipurpose and versatile with the known data, the predictive databases can be extremely multipurpose and versatile with the unknown data. Incorporating the teaching of Slezak into Dageville, Shivarudraiah, Weyerhaeuser and Uppala would produce a data query in a data processing system is provided. The data in the data processing system includes a plurality of individual data elements. The data elements are grouped and stored in at least one data unit. The information about the at least one data unit is gathered and stored in at least one information unit, as disclosed by Slezak, (see Abstract). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al. (US 2017 /0293626 A1, hereinafter Dageville) in view of Shivarudraiah et al. (US 2016/0092544 A1, hereinafter Shivarudraiah) in view of Weyerhaeuser et al. (US 2017 /0139982 A1, hereinafter Weyerhauser) in view of Uppala (US 2007/0143311 A1, hereinafter Uppala) and in view of Slezak et al. (US 2014/0337315 A1, hereinafter Slezak) and in view of Aute et al. (US 2015/0193500 A1, hereinafter Aute).  
Regarding dependent claim(s) 22, the combination of Dageville, Shivarudraiah, Weyerhaeuser, Uppala and Slezak discloses the method as in claim 21. However, the combination of Dageville, Shivarudraiah, Weyerhaeuser, Uppala and Slezak do not appear to specifically disclose further comprising: accessing the set of expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameters; accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; and selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates. 
In the same field of endeavor, Aute discloses accessing the set of expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameters (Aute disclose DBMS provides access to data stored in storage system. DBMS 102 may include planner/optimizer module 104 and execution engine 106. Planner/optimizer 104 analyzes queries received by the DBMS and generates a query plan. Execution engine 106 carries out the query plan, and may use worker units 108 to perform operations of the query plan. For example, the planner/optimizer may insert steps to coalesce chunks output from a filtering operation into larger size chunks (e.g., chunks with a number of rows up to a predetermined threshold (e.g., 2056, 4096, 10000, etc.)) if it is determined that governing criteria are satisfied. A typical SQL SELECT query running in an RDBMS system has a predicate expression, which when applied to a chunk may produce a chunk of smaller size by filtering or removing rows that do not satisfy the predicate. The predicate expression may be highly selective, resulting in chunks of very small sizes, (see Aute: Para. 0016-0030). This reads on the claim concept of accessing the set of expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameters). 
accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; and selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates (At the storage level, the data may be divided into so-called "chunks" having a predefined, system-wide, size (e.g., containing hundreds or thousands of complete rows in a row-oriented scheme or single-column values in a column oriented scheme). System tables metadata stored in storage system 110, or elsewhere. The statistics may be produced by the RDBMS and may include, for example, the number of rows, number of distinct values, maximum value, minimum value, one or more, most frequent values, dispersion statistics (e.g., standard deviation, range, interquartile range, etc.), histogram, or other quantities or data objects for individual columns, (see Aute: Para. 0016-0030). The planner/optimizer may loop over selection operations of a candidate query plan, or may analyze each application of a predicate expression as a candidate plan is generated (e.g., from a parse tree for a SQL statement), (see Aute: Para. 0031-0057). This reads on the claim concept of accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; and selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville, Shivarudraiah, Weyerhaeuser, Uppala and Slezak in order to have incorporated the chunking schemes based on the second performance estimates, as disclosed by Aute, since both of these mechanisms are directed to chunking refers to the process of giving a label to a set of information so this set can be efficiently represented and used as an integrated unit. A chunk is a syntactic structure, which groups several consecutive words to form a phrase. In this section, we define the two phrase chunking tasks, base chunking and shallow parsing. Query chunking provides a valuable methodology for displaying query run results of queries with very large result sets. The number of rows in a frame can be configured to be between 10 and 1000. This chunking object maintains an internal buffer of 10 frames and it enables the user to navigate the query results frame by frame, not as it refreshes the internal buffer dynamically during navigation. During navigation, the query is opened only as needed and is closed after the relevant rows are retrieved into the internal buffer area. No open cursors are on the query object during navigation. Instantiation requires a query name, a unique sequence number, the prompt record associated with the query (if any), the frame size desired, and a select column heading. This last parameter is used to uniquely identify a select column from the query definition. The query chunker application supports only a single column from the select clause of the query being chunked. The frame size must be between 10 and 1000. If higher or lower values of the frame size are passed in, the number is modified internally to meet this requirement. Incorporating the teachings of Aute into Dageville, Shivarudraiah, Weyerhaeuser, Uppala and Slezak would produce coalesces the sets of output data records to form larger sets of data records for input to a subsequent second operation for the query based on the analysis, as disclosed by Aute, (see Abstract).      
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al. (US 2017/0293626 A1, hereinafter Dageville) in view of Shivarudraiah et al. (US 2016/0092544 A1, hereinafter Shivarudraiah) in view of Weyerhaeuser et al. (US 2017 /0139982 A1, hereinafter Weyerhauser), in view of Uppala (US 2007/0143311 A1, hereinafter Uppala) and in view of Aute et al. (US 2015/0193500 A1, hereinafter Aute).  
Regarding dependent claim(s) 23, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala discloses the method as in claim 1. However, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala do not appear to specifically disclose further comprising: accessing the set of expanded dataset metadata to determine chunking parameters for chunking the set of data statements; generating a set of candidate chunking schemes from the chunking parameters; accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; and selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates.  
In the same field of endeavor, Aute discloses accessing the set of expanded dataset metadata to determine chunking parameters for chunking the set of data statements (Aute discloses typical SQL SELECT query running in an RDBMS system has a predicate expression, which when applied to a chunk may produce a chunk of smaller size by filtering or removing rows that do not satisfy the predicate, (see Aute: Para. 0015-0030 and FIG. 2&4). Initialization may include, for example, resource management, loading instructions for the operation, loading parameters for the operation, (see Aute: Para. 0058 and 0067). Chunking divides datasets under analysis into equivalent, elementary chunks of data to facilitate the robust and consistent calculation of parameters. Chunking can also increase the number of parameter values for statistical analyses, thus increasing their power, (see Aute: Para. 0020, 0028 and 0029). A parameter is a piece of information you supply to a query right as you run it. Parameters can be used by themselves or as part of a larger expression to form a criterion in the query. A query that can be updated easily to reflect a new search term. When you open a parameter query, Access will prompt you for a search term and then show you query results that reflect your search. This reads on the claim concept of accessing the set of expanded dataset metadata to determine chunking parameters for chunking the set of data statements); 
generating a set of candidate chunking schemes from the chunking parameters (The present invention embodiments are not limited to the specific tasks, algorithms, parameters, data, or network/environment described above, but may be utilized for any query processing based on a chunk model, (see Aute: Para. 0020, 0028 and 0029). In a relational database management system (RDBMS), data is conceptually organized into tables consisting of a set of rows (records) and columns (attributes). Most RDBMSs use a row-oriented scheme, in which attributes of a record are stored together contiguously, {see Aute: Para. 0015-0042). This reads on the claim concept of generating a set of candidate chunking schemes from the chunking parameters); 
accessing the performance data to generate second performance estimates for the set of candidate chunking schemes; and selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates (coalesces the sets of output data records to form larger sets of data records for input to a subsequent second operation for the query based on the analysis, (see Aute: Para. 0032-0057). The present invention embodiments are not limited to the specific tasks, algorithms, parameters, data, or network/environment described above, but may be utilized for any query processing based on a chunk model, (see Aute: Para. 0020, 0028 and 0029). In a relational database management system (RDBMS), data is conceptually organized into tables consisting of a set of rows (records) and columns (attributes). Most RDBMSs use a row-oriented scheme, in which attributes of a record are stored together contiguously, (see Aute: Para. 0015-0042). This reads on the claim concept of accessing the performance data to generate second performance estimates for the set of candidate chunking schemes. Generating the optimized query plan may include generating a plurality of plans and selecting an optimal plan (e.g., based on heuristic rules, computation of one or more figures of merit, (see Aute: Para. 0025-0034). The operation may be a filtering operation 510 (FIGS. SA and SB) that applies a predicate to select matching rows, or it may be a non-filtering operation 520 (FIGS. SA and SB). Initialization may include, for example, resource management, loading instructions for the operation, loading parameters for the operation, and the like. At step 430, a chunk is initialized as input for the operation, (see Aute: Para. 0057-0067). This reads on the claim concept of selecting the chunking scheme from the set of candidate chunking schemes based on the second performance estimates). 
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing a large dataset the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville, Shivarudraiah, Weyerhaeuser and Uppala in order to have incorporated accessing, as disclosed by Aute, since both of these mechanisms are directed to chunking refers to the process of giving a label to a set of information so this set can be efficiently represented and used as an integrated unit. A chunk is a syntactic structure, which groups several consecutive words to form a phrase. In this section, we define the two phrase chunking tasks, basechunking and shallow parsing. Query chunking provides a valuable methodology for displaying query run results of queries with very large result sets. The number of rows in a frame can be configured to be between 10 and 1000. This chunking object maintains an internal buffer of 10 frames and it enables the user to navigate the query results frame by frame, not as it refreshes the internal buffer dynamically during navigation. During navigation, the query is opened only as needed and is closed after the relevant rows are retrieved into the internal buffer area. No open cursors are on the query object during navigation. Instantiation requires a query name, a unique sequence number, the prompt record associated with the query (if any), the frame size desired, and a select column heading. This last parameter is used to uniquely identify a select column from the query definition. The query chunker application supports only a single column from the select clause of the query being chunked. The frame size must be between 10 and 1000. If higher or lower values of the frame size are passed in, the number is modified internally to meet this requirement. Incorporating the teachings of Aute into Dageville, Shivarudraiah, Weyerhaeuser and Uppala would produce coalesces the sets of output data records to form larger sets of data records for input to a subsequent second operation for the query based on the analysis, as disclosed by Aute, (see Abstract). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al. (US 2017/0293626 A1, hereinafter Dageville) in view of Shivarudraiah et al. (US 2016/0092544 A1, hereinafter Shivarudraiah) in view of Weyerhaeuser et al. (US 2017/0139982 A1, hereinafter Weyerhauser), in view of Uppala (US 2007/0143311 A1, hereinafter Uppala), in view of Aute et al. (US 2015/0193500 A1, hereinafter Aute) in view of Slezak et al. (US 2014/0337315 A1, hereinafter Slezak) and in view of Rinkus et al. (US 2011/0047110 A1, hereinafter Rinkus). 
Regarding dependent claim(s) 24, the combination of Dageville, Shivarudraiah, Weyerhaeuser, Uppala, Aute and Slezak discloses the method as in claims 22. However, the combination of Dageville, Shivarudraiah, Weyerhaeuser, Uppala, Aute and Slezak do not appear to specifically disclose wherein the chunking parameters include: a set of dimensions, a set of measures, a set of relationships, a set of hierarchies, a set of additivity characteristics, a set of cardinality characteristics, and a set of structure characteristics.  
In the same field of endeavor, Rinkus discloses wherein the chunking parameters include: a set of dimensions, a set of measures, a set of relationships, a set of hierarchies, a set of additivity characteristics, a set of cardinality characteristics, and a set of structure characteristics (Rinkus discloses a parameter or "argument" is a value that is passed into a function. Most modern programming languages allow functions to have multiple parameters. Parameters identify values that are passed into a function. For example, a function to add three numbers might have three parameters. A function has a name, and it can be called from other points of a program. When that happens, the information passed is called an argument. Modern programming languages typically allow functions to have several parameters. Each function parameter has a type followed by an identifier, and each parameter is separated from the next parameter by a comma. The parameters pass arguments to the function. When a program calls a function, all the parameters are variables. The value of each of the resulting arguments is copied into its matching parameter in a process call pass by value. The program uses parameters and returned values to create functions that take data as input, make a calculation with it and return the value to the caller, (see Rinkus: Para. 0152 and 0153). Commonly used dimensions are place and time, which is the system discloses a physical system may consist of different "parts" or "elements." At any particular moment in time, a physical system's elements will be in a particular "arrangement" or "configuration." A particular configuration of (or a setting of the values of) the elements comprising a physical system may be called a "state" of the system, (see Rinkus: Para. 0104). A connection is "stateful," and its state is described by two variables: its "weight," which is a measure of the strength of association between the two units, and its "!ability," which indicates whether the connection's weight may be changed or not, (see Rinkus: Para. 0116). Representing systems fall into two classes based upon the relationship of the system's units to the represents, (see Rinkus: Para. 0109 and 0115). As noted earlier herein, OP is fully generalizable to a hierarchy having an arbitrary number oflayers. In this case, if both persistence and paring time increases with each layer, the system can assign unique chunk codes to sequences of any predetermined length (i.e., once this desired length is defined, the number of layers needed can also be set. The computational advantages described so far may all be realized by a single chunking layer. OP can be cast into a hierarchical framework in which each higher chunking layer assigns (and can retrieve) chunks of sequences in its subjacent layer; i.e., chunks of chunks, etc., (see Rinkus: Para. 0132 and 0200). Characteristics {elements) the embodiment shown in FIG. 6 contains two connection matrices between each adjacent pair of layers. One matrix, referred to as the "bottom-up matrix" or "U matrix," connects elements in the lower of the two layers of the pair to elements in the other layer of the pair, whch is U matrix is a set of structure characteristics and contains multiple elements (cardinality), (see Rinkus: Para. 0134). The set of connections from one layer to another is called a "connection matrix," or "synaptic matrix:' One layer is called the "origin layer" whose units are the origins of the connections and the other layer is called the "terminal layer" whose units are the terminuses of the connections, (see Rinkus: Para. 0117). A set of additivity characteristics is model in which an effect can be expressed as a weighted sum of independent variables, so that the portion of the effect contributed by one independent variable does not depend on the value of any other independent variable. The assigning of an L3 chunk code, using the OP method, to a sequence of two L2 CD item codes and transitively, to the sequence of L1 items, [HE]. A middle level (L2), with all-to-all horizontal connectivity (representative connections of which are shown according to conventions specified below), is added to encode item order. The chunking level is L3. An overcode (seen in panels B, C, and F) consists of two winners per CM. Gray units with black outlines, as in L2 in panels F-H, are inactive units that were active on the previous time step (t=l). Horizontal signals are seen originating from L2 units in panel B, (see Rinkus: Para. 0100). This reads on the claim concept of wherein the chunking parameters include: a set of dimensions, a set of measures, a set of relationships, a set of hierarchies, a set of additivity characteristics, a set of cardinality characteristics, and a set of structure characteristics). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the method for chunking data and steaming the chunking results to reduce cost of timing Dageville, Shivarudraiah, Weyerhaeuser, Uppala, Aute and Slezak in order to have incorporated the different types of parameter, as disclosed Rinkus, since both of these are directed a parameter or "argument" is a value that is passed into a function. Most modern programming languages allow functions to have multiple parameters. Parameters allow us to pass information or instructions into functions and procedures. They are useful for numerical information such as stating the size of an object. Parameters are the names of the information that we want to use in a function or procedure. The values passed in are called arguments. Heap management involves some computation time and can be a performance issue. Chunking refers to strategies for improving performance by using special knowledge of a situation to aggregate related memory-allocation requests. Chunking is a process of information compression. In general, any information processing system which uses chunking will also need to manipulate the individual items represented by a chunk and by incorporating the teaching of Rinkus into Dageville, Shivarudraiah, Weyerhaeuser, Uppala, Aute and Slezak would produce The invention provides a computer implemented chunking process (named "OP") to assign and physically associate unique spatial representations ("chunk codes") in one representational ( coding) space ("chunk coding space") with unique temporal sequences of spatial codes ("items") in another coding space ("item coding space"), as disclosed by Rinkus, (see Abstract). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al. (US 2017/0293626 A1, hereinafter Dageville) in view of Shivarudraiah et al. (US 2016/0092544 A1, hereinafter Shivarudraiah) in view of Weyerhaeuser et al. (US 2017 /0139982 A1, hereinafter Weyerhauser) in view of Uppala (US 2007/0143311 A1, hereinafter Uppala), in view of Gao et al. (US 7,275,029 B1, hereinafter Gao) and in view of Aute et al. (US 2015/0193500 A1, hereinafter Aute). 
Regarding dependent claim(s) 25, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala discloses the method as in claims 1. However, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala do not appear to specifically disclose generating a performance predictive model from the performance data applying the performance predictive model to the set of data statements to generate first performance estimates; utilizing the first performance estimates to determine whether to invoke chunking of the data statements in the set. 
In the same field of endeavor, Gao discloses generating a performance predictive model from the performance data applying the performance predictive model to the set of data statements to generate first performance estimates (Gao discloses a method for the joint optilnization of language model performance and size is presented comprising developing a language model from a tuning set of information, segmenting at least a subset of a received textual corpus and calculating a perplexity value for each segment and iteratively refining the language model with one or more segments of the received corpus based, at least in part, on the calculated perplexity value for the one or more segments, (see Gao: Col. 5 line 5-34 and Col. 13 line 4-30). This reads on the claim concept of generating a performance predictive model from the performance data applying the performance predictive model to the set of data statements to generate first performance estimates). 
utilizing the first performance estimates to determine whether to invoke chunking of the data statements in the set  (combine the training chunks by combining the "counts" (or probabilities) of different chunk sets weighted by a measure of similarity within the chunk set. Alternatively, controller 202 may build a distinct LM for each distinct chunk and, utilizing an optimized interpolation algorithm, combine the models of the individual language models, (see Gao: Para. Col. 11 line 10-67 and FIG. 4, 6, 7, & 8). This reads on the claim concept of utilizing the first performance estimates to determine whether to invoke chunking of the data statements in the set). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify chunking data mechanism of Dageville, Shivarudraiah, Weyerhaeuser and Uppala in order to have incorporated the first performance estimates to determine whether to invoke chunking, as disclosed by Gao, since these mechanisms are directed Managing system performance includes measuring performance, identifying the causes of performance problems, and applying the tools and techniques available to you to remedy the problems. Database performance relies heavily on disk 1/0 and memory usage. To accurately set performance expectations, you need to know the baseline performance of the hardware on which your DBMS is deployed. Performance of hardware components such as CPUs, hard disks, disk controllers, RAM, and network interfaces will significantly affect how fast your database performs. A system's throughput defines its overall capability to process data. DBMS throughput is measured in queries per second, transactions per second, or average response times. DBMS throughput is closely related to the processing capacity of the underlying systems (disk 1/0, CPU speed, memory bandwidth, and so on), so it is important to know the throughput capacity of your hardware when setting DBMS throughput goals and by incorporating the teaching of Gao into Dageville, Shivarudraiah, Weyerhaeuser and Uppala would produce a method for the joint optimization of language model performance and size is presented comprising developing a language model from a tuning set of information, segmenting at least a subset of a received textual corpus and calculating a perplexity value for each segment and refining the language model with one or more segments of the received corpus based, at least in part, on the calculated perplexity value for the one or more segments, as disclosed by Gao, (see Abstract). 
However, the combination of Dageville, Shivarudraiah, Weyerhaeuser, Uppala and Gao do not appear to specifically disclose utilizing the performance data to generate second performance estimates; and utilizing the second performance estimates to select the chunking scheme. 
In the same field of endeavor, Aute discloses utilizing the performance data to generate second performance estimates; and utilizing the second performance estimates to select the chunking scheme (At the storage level, the data may be divided into so-called "chunks" having a predefined, systemwide, size (e.g., containing hundreds or thousands of complete rows in a row-oriented scheme or single-column values in a column oriented scheme). System tables metadata stored in storage system 110, or elsewhere. The statistics may be produced by the RDBMS and may include, for example, the number of rows, number of distinct values, maximum value, minimum value, one or more, most frequent values, dispersion statistics (e.g., standard deviation, range, interquartile range, etc.), histogram, or other quantities or data objects for individual columns, (see Aute: Para. 0016- 0030). The planner/optimizer may loop over selection operations of a candidate query plan, or may analyze each application of a predicate expression as a candidate plan is generated (e.g., from a parse tree for a SQL statement), (see Aute: Para. 0031-0057). This reads on the claim concept of utilizing the performance data to generate second performance estimates; and utilizing the second performance estimates to select the chunking scheme). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville, Shivarudraiah, Weyerhaeuser, Uppala and Gao in order to have incorporated the chunking schemes based on the second performance estimates, as disclosed by Aute, since both of these mechanisms are directed to chunking refers to the process of giving a label to a set of information so this set can be efficiently represented and used as an integrated unit. A chunk is a syntactic structure, which groups several consecutive words to form a phrase. In this section, we define the two phrase chunking tasks, basechunking and shallow parsing. Query chunking provides a valuable methodology for displaying query run results of queries with very large result sets. The number of rows in a frame can be configured to be between 10 and 1000. This chunking object maintains an internal buffer of 10 frames and it enables the user to navigate the query results frame by frame, not as it refreshes the internal buffer dynamically during navigation. During navigation, the query is opened only as needed and is closed after the relevant rows are retrieved into the internal buffer area. No open cursors are on the query object during navigation. Instantiation requires a query name, a unique sequence number, the prompt record associated with the query (if any), the frame size desired, and a select column heading. This last parameter is used to uniquely identify a select column from the query definition. The query chunker application supports only a single column from the select clause of the query being chunked. The frame size must be between 10 and 1000. If higher or lower values of the frame size are passed in, the number is modified internally to meet this requirement. Incorporating the teachings of Aute into Dageville, Shivarudraiah, Weyerhaeuser, Uppala and Gao would produce coalesces the sets of output data records to form larger sets of data records for input to a subsequent second operation for the query based on the analysis, as disclosed by Aute, (see Abstract).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al. (US 2017/0293626 A1, hereinafter Dageville) in view of Shivarudraiah et al. (US 2016/0092544 A1, hereinafter Shivarudraiah) in view of Gao et al. (US 7,275,029 B1, hereinafter Gao) in view of Jakobsson et al. (US 9,372,889 B1, hereinafter Jakesson), in view of Uppala (US 2007/0143311 A1, hereinafter Uppala) and in view of Rinkus (US 2011/0047110 A1, hereinafter Rinkus).     
Regarding independent claim(s) 26, Dageville discloses a method comprising receiving a set of data statements issued by a client, the data statements issued by the client to operate over a subject dataset (the connection state between the client and the database server is flexible. Further, the execution platform module 312 may process the result set 314 in parallel in response to receiving the query even after the client is disconnected from the database server, (see Dageville: Para. 0042 and FIG. 8&9). The method 800 may comprise receiving a query from a client over a computer network pipe at 810. The system 900 may comprise a means for receiving a query from a client over a computer network pipe 910. In the implementation, the system 900 may further comprise a means for executing the query and generating a result set based on and in response to the received query 920, such as from a server or directly from work station 110, over a computer network pipe {indicated by arrows in the drawing, such as pipe 217 or 317), (see Dageville: Para. 0079, 0080 and FIG. 2). This reads on the claim concept of receiving a set of data statements issued by a client, the data statements issued by the client to operate over a subject dataset); 
analyzing the set of data statements to determine statement attributes associated with the data statements (An attribute may include a job id for the result set 314. Another attribute may include a name of the result set 314, such as main, errors, and the like, which may be the same set for each type of SQL command. Another attribute may include an account in which the result set 314 has been created. Another attribute may include a time when the result set 314 is created, (see Dageville: Para. 0034, 0036). Monitor and workload analyzer 524 oversees the processes performed by resource manager 402 and manages the distribution of tasks (e.g., workload) across the virtual warehouses and execution nodes in the execution platform, (see Dageville: Para. 0059 and FIG. 5). This reads on the claim concept of analyzing the set of data statements to determine statement attributes associated with the data statements); 
accessing a set of client-specific data, the set of client-specific data including performance data, statement chunking rules, and a set of expanded dataset metadata, the set of expanded dataset metadata derived at least in part from client input and dataset metadata, the dataset metadata derived from the subject dataset (Dageville discloses the system includes To support multiple results, a client can request a specific type of result set 314 by passing a parameter (resultName), (see Dageville: Para. 0039). That the client can scroll through the result set 314 by requesting delivery of a specific chunk of the plurality of chunks 315 for consumption, (see Dageville: Para. 0047). Each virtual warehouse 602, 604, 606 is capable of accessing any of the data storage devices, (see Dageville: Para. 0062). In addition, by leveraging the high performance and scalability of cloud storage, a user or client can read back the result set more quickly with the ability to download result chunks in parallel, (see Daageville: Para. 0021). For performance reasons, the result set 314 may return a super set of what a client requests along with the adjusted parameters, (see Dageville: Para. 0039). The resource manager module 302 may automatically add metadata to each of the plurality of chunks 315 as the plurality of chunks 315 of the result set 314 are being produced. The collection may be used to maintain the metadata of the result set 314 and the number of files for the result set 314. The collection may have the following attributes. An attribute may include a job id for the result set 314, (see Dageville: Para. 0034). The systems and methods of the disclosure enable the client, after downloading at least the first chunk 315a and associated metadata pointing to the corresponding plurality of chunks 315, to download one or more of the plurality of chunks 315 at a later time from cloud storage 316. Thus, the connection state between the client and the database server is flexible, (see Dageville: Para. 0042). In a scenario where a client does not know the query ID of a query, metadata commands may be used to list the last N query IDs for which there are result sets 314 stored and to fetch the result set given a query ID, (see Dageville: Para. 0046). This reads on the claim concept of accessing a set of client specific data, the set of client-specific data including performance data, statement chunking rules, and a set of expanded dataset metadata, the set of expanded dataset metadata derived at least in part from client input and dataset metadata, the dataset metadata derived from the subject dataset). 
generating a set of data operations from the set of data statements, the set of data operations generated based at least in part on the chunking scheme (Dageville discloses information stored in a database (whether FDB or SQL) for the additional chunks 315 may be minimized because a query can generate a large result set 314. Additionally, the information stored in chunks 315 may be minimized because chunk size cannot be too large in order to support acceptable response time for client result paging. Pushing of result chunks 315 may be done asynchronously. Along with the chunk data, each worker process will generate a manifest file listing the chunk data files and the number of rows contained in the chunks. The resource manager 302 may generate preassigned URLs for the additional chunks 315. Additionally, metadata will be included for these chunks 315 in the result set 314 so that clients will know how to consume them. Generating a result set based on and in response to the received query at 830. At 840, the method may comprise dividing the result set into a plurality of chunks. Each chunk may comprise a portion of the generated result set, (see Dageville: Para. 0035, 0041, 0043, 0046, 0076 and FIG. 8&9). This reads on the claim concept of generating a set of data operations from the set of data statements, the set of data operations generated based at least in part on the chunking scheme);
determining execution directives for the set of data operations, the execution directives indicating how to execute the set of data operations (Dageville discloses the system includes three execution nodes 608, 610, and 612. Execution node 608 includes a cache 614 and a processor 616. Execution node 610 includes a cache 618 and a processor 620. Execution node 612 includes a cache 622 and a processor 624. Each execution node 608, 610, 612 is associated with processing one or more data storage and/or data retrieval tasks, (see Dageville: Para. 0063, 0064, 0065 and 0066). The systems and methods of the disclosure, the execution platform module 312 may build a first class object database. The execution platform module 312 may store previous queries as a first class database object, thereby providing the ability to query results of previous queries, (see Dageville: Para. 0050, 0053 and 0054). This reads on the claim concept of determining execution directives for the set of data operations, the execution directives indicating how to execute the set of data operations); 
executing the set of data operations over the subject dataset to generate results; and merging the results from the set of data operations into a result set (The execution platform module 212 may itself comprise further modules therein for executing the query and generating a result set 214 based on and in response to the received query. The execution platform (XP) 112 may execute the query and generate a result set 114. In existing retrieval and data storage systems, such as 100, the query and retrieval of the result set 114 is slow because the query is sent to, and entire result set 114 is sent back from, the execution platform 112 to the GS 102 and from the GS 102 to the client, (see 0031, 0032 and FIG. 8&9). This reads on the claim concept of executing the set of data operations over the subject dataset to generate results. The merging of additional chunks 315 into the first chunk 315a for building a result set response may be done in the resource manager 302. In this manner, clients that do not support direct fetching from cloud storage 316, such as s3, will continue to get the same result set 314 as they would have gotten before, (see Dageville: Para. 0037). This reads on the claim concept of merging the results from the set of data operations into a result set). 
However, Dageville does not appears to specifically disclose expanding dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations, based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata. 
However, Dageville does not appears to specifically disclose expanding dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations, based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata. 
In the same field of endeavor, Shivarudraiah discloses expanding a dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations, based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata (Shivarudraiah discloses the database table accessor operates to generate, by the selected splits generator, table splits dividing the user query into a plurality of query splits, and to output the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table. The database table accessor further operates to obtain table data representative of one or more properties of the table, and to determine a splits generator in accordance with one or more of the user preference or the one or more properties of the table (determining the at least one chunking scheme). The reasons for splitting a table vertically are performance related and/or restriction of data access. Having a table where most of the external applications access one set of data more often while other data is required less, often the performance can be improved by splitting the table and move the less accessed columns into another table (expanding the dataset metadata into a set). This will improve the time to retrieve data from a table, especially in cases of applications that select all columns from a table. The metadata of the external table can be stored in the data warehouse layer and used to access data in the database table (receiving a set of dataset metadata associated with the subject dataset) associate itself with the external table 146 using e.g., a STORED BY clause. The table data comprises partition data representative of a partition scheme of the table as having a partitioned topology wherein the table is logically divided into one or more partitions. Chunking refers to a storage layout where a dataset is partitioned into fixed-size multi-dimensional chunks. Each task processes a split of a large dataset generated by an input format component and each task uses a database connection for interacting with a database and each splitter kind associated with a corresponding splits generator (expanded dataset metadata), (see Shivarudraiah: Para. 0035- 0052, 0053-0060, 0062-0065, 0094-0119 and FIG. 1-18). This reads on the claim concept of expanding a dataset metadata into a set of expanded dataset metadata; consulting the expanded dataset metadata to perform at least one of determining the at least one chunking scheme, or generating one or more data operations, based on consulting the expanded dataset metadata and one or more dimensions associated with the subject dataset based on the expanded dataset metadata); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing the result set into a plurality of chunks into the cloud storage of Dageville in order to have incorporated a split of large datasets, as disclosed by Shivarudraiah, since both of these mechanisms are directed to It lets you specify the Ndimensional "shape" that best fits your access pattern. When the time comes to write data to disk, splits the data into "chunks" of the specified shape, flattens them, and writes them to disk. The chunks are stored in various places in the file. The chunk shape always has the same number of elements as the dataset shape. Chunking lecture content accommodates the limitations of our working memory by opening up space through breaks or pauses. The Importance of Chunking These results show that our algorithm is able to describe meaningful aspects of sequence production tasks over long time scales. The first concept is "chunking" and the capacity of short term memory. Chunks can then be read and written individually, improving performance when operating on a subset of the dataset. Chunked datasets are split into multiple chunks which are all stored separately in the file. The chunks of a chunked dataset are split along logical boundaries in the dataset's representation as an array. Chunking is also required to use advanced features such as compression and dataset resizing. If data is stored contiguously by rows, then accessing by rows is very fast, accessing by columns is slow, and the speed of accessing sub grids depends on details of how many rows and columns are involved and the shape of the sub grid. Dimensional data, if you want to support equally frequent access by either rows or columns, then a natural solution is chunking the data into rectangular chunks (also known as tiles) so that reading a row requires the same number of disk accesses as reading a column. You can treat each chunk as if it were a single disk block that must be read completely to access any of its data values. An optimum solution is to make the chunks similar in shape to the entire array, so that the same number of chunks are required to read an entire row or an entire column. There is a performance and space tradeoff regarding the amount of rows and the physical size of every object (chunk) and hence the amount of objects that a single table gets split up to. Datasets with lots of small objects can take better advantage of the object index: in layered querying, Split graph might need to download or scan through a smaller fraction of the table to satisfy the query, since the table is more granular. Tables that share a lot of data with other tables have a better chance of reusing the same fragments when stored as smaller objects. Incorporating the teachings of Shivarudaiah into Dageville would produce a database table accessor of the system obtains, from an associated client application, a query for data in a table of the data warehouse layer, wherein the query includes a user preference. The system obtains table data representative of properties of the table, and determines a splits generator in accordance with one or more of the user preference or the properties of the table. The system generates, by the selected splits generator, table splits dividing the user query into a plurality of query splits, and outputs the plurality of query splits to an associated plurality of mappers for execution by the associated plurality of mappers of each of the plurality of query splits against the table, as disclosed by Shivarudaiah, (see Abstract).   
However, Dageville and Shivarudaiah does not appear to specifically disclose generating a performance predictive model derived from the performance data. Applying the performance predictive model to the set of statement attributes to generate performance estimates. Applying the statement chunking rules to the performance estimates to determine whether to invoke chunking on the set of data statements. 
In the same field of endeavor, Gao discloses generating a performance predictive model derived from the performance data (Gao discloses a method for the joint optilnization of language model performance and size is presented comprising developing a language model from a tuning set of information, segmenting at least a subset of a received textual corpus and calculating a perplexity value for each segment and iteratively refining the language model with one or more segments of the received corpus based, at least in part, on the calculated perplexity value for the one or more segments, (see Gao: Col. 5 line 5-34 and Col. 13 line 4-30). This reads on the claim concept of generating a performance predictive model derived from the performance data). 
Applying the performance predictive model to the set of statement attributes to generate performance estimates (language model using prior art lexicon and segmentation algorithms tends to be error prone. That is, any errors made in the lexicon or segmentation stage are propagated throughout the language model, thereby limiting its accuracy and predictive attributes. The use of a prefix tree data structure (a.k.a. a suffix tree, or a PAT tree) enables a higher-level application to quickly traverse the language model, providing the substantially real-time performance characteristics (attributes), (see Gao: Col. 8 line 24-67). This reads on the claim concept of applying the performance predictive model to the set of statement attributes to generate performance estimates). 
Applying the statement chunking rules to the performance estimates to determine whether to invoke chunking on the set of data statements (Once the seed LM is developed, LMA 104 automatically segments a training set from the received corpus into a number (N) of chunks, block 504. According to one implementation, to be described more fully below, controller 202 invokes an instance of dynamic segmentation function 216 to automatically segment the corpus a number of chunks {N) satisfying a size range constraint (e.g., 500 items), maximizing the similarity within chunks and the disparity between chunks, (see Gao: Col. 11 line 9-16). This reads on the claim concept of applying the statement chunking rules to the performance estimates to determine whether to invoke chunking on the set of data statements).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify chunking data mechanism of Dageville and Shivarudraiah in order to have incorporated the first performance estimates to determine whether to invoke chunking, as disclosed by Gao, into chunking data mechanism of Dageville since these mechanisms are directed Managing system performance includes measuring performance, identifying the causes of performance problems, and applying the tools and techniques available to you to remedy the problems. Database performance relies heavily on disk 1/0 and memory usage. To accurately set performance expectations, you need to know the baseline performance of the hardware on which your DBMS is deployed. Performance of hardware components such as CPUs, hard disks, disk controllers, RAM, and network interfaces will significantly affect how fast your database performs. A system's throughput defines its overall capability to process data. DBMS throughput is measured in queries per second, transactions per second, or average response times. DBMS throughput is closely related to the processing capacity of the underlying systems (disk 1/0, CPU speed, memory bandwidth, and so on), so it is important to know the throughput capacity of your hardware when setting DBMS throughput goals and by incorporating the teaching of Gao into Dageville and Shivarudraiah would produce a method for the joint optimization of language model performance and size is presented comprising developing a language model from a tuning set of information, segmenting at least a subset of a received textual corpus and calculating a perplexity value for each segment and refining the language model with one or more segments of the received corpus based, at least in part, on the calculated perplexity value for the one or more segments, as disclosed by Gao, (see Abstract). 
However, Dageville, Shivarudraiah and Gao do not appear to specifically disclose the performance data including historical data operations, performance statistics, and historical data operations behavioral characteristics. 
In the same field of endeavor, Jakobsson discloses the performance data including historical data operations, performance statistics, and historical data operations behavioral characteristics (Jakobsson discloses Database management systems may contain large quantities of historical data. One pattern of use may involve a table containing a large number of rows primarily consisting of historical data, (see Jakobsson: Col. 2 line 1-67 and Col. 3 line 1-67). Provides information usable to determine characteristics of data loaded subsequent to the last time statistics were recalculated over the entire table, (see Jakobsson: Col. 4 line 1-67 and FIG. 1-7). This reads on the claim concept of wherein the performance data includes historical data operations performance statistics, and historical data operations behavioral characteristics). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville, Shivarudraiah and Gao in order to have incorporated the using historical data of behavioral characteristics/pattern to periodic the additional data, as disclosed by Jakobsson, since both of these mechanisms are directed to historical data, in a broad context, is collected data about past events and circumstances pertaining to a particular subject. Historical data includes most data generated either manually or automatically within an enterprise. Sources, among a great number of possibilities, include press releases, log files, financial reports, project and product documentation and email and other communications. Predictive analytics is a category of data analytics aimed at making predictions about future outcomes based on historical data and analytics techniques such as statistical modeling and machine learning. The science of predictive analytics can generate future insights with a significant degree of precision. With the help of sophisticated predictive analytics tools and models, any organization can now use past and current data to reliably forecast trends and behaviors milliseconds, days, or years into the future. Predictive analytics draws its power from a wide range of methods and technologies, including big data, data mining, statistical modeling, machine learning and assorted mathematical processes. Organizations use predictive analytics to sift through current and historical data to detect trends and forecast events and conditions that should occur at a specific time, based on supplied parameters. Predictive analytics can also be used to detect and halt various types of data behavior before any serious damage is inflected. Incorporating the teachings of Jakobsson into Dageville, Shivarudraiah and Gao would produce a data warehousing system maintains large tables comprising a significant quantity of historical data and statistics may have an influence on optimizer behavior, even though the size of the additional data is small, as disclosed by Jakobsson, (see Abstract).   
 However, Dageville, Shivarudraiah, Gao and Jakobsson do not appears to specifically disclose applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements, generating a set of candidate chunking schemes from the chunking parameters; accessing the performance data to generate performance estimates for the set of candidate chunking schemes; selecting the chunking scheme from the set of candidate chunking schemes based on the performance estimates.
    In the same field of endeavor, Uppala discloses applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements, generating a set of candidate chunking schemes from the chunking parameters (Uppala discloses a storage server provided may include a database engine for partitioning a data table into column chunks for distributing across multiple storage servers, a storage shared memoiy for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers. The database engine may include a loading services module for importing data into a data table partitioned into column chunks. To do so, a data table may be flexibly partitioned into column chunks by applying various partitioning methods using one or more columns as a key, including range partitioning, list partitioning, hash partitioning, and/or combinations of these partitioning methods (applying select statement chunking rules). The transaction services 216 can also notify metadata services to update or commit metadata relating to a specific transaction. The storage services manager 226 may generate low level metadata 222 by using the metadata such as policies, server configurations, resources available in metadata to generate physical storage for column chunks. For example, there may be a policy stored as part of the metadata that may specify how the data table may be partitioned into column chunks and how the column chunks may be distributed among multiple storage servers in the column chunk data store.  Given that values in a column of a column chunk may usually be the same data type and/or part of a specific data domain, partitioning a data table into column chunks may advantageously allow data in the column chunks to be compressed using a specific domain type compression scheme. Data domain compression as used herein may mean applying a compression scheme designed to compress a specific data type (for example transformed for specific column chunks/chunking parameters). The data domain defines the model schema and other attributes for that focus, (see Uppala: Para. 0040-0055 and 0057-0075). This reads the claim concepts of applying select statement chunking rules for accessing the set of expanded dataset metadata based on field specific attributes in the expanded dataset metadata to determine chunking parameters for chunking the set of data statements, generating a set of candidate chunking schemes from the chunking parameters0:
accessing the performance data to generate performance estimates for the set of candidate chunking schemes; selecting the chunking scheme from the set of candidate chunking schemes based on the performance estimates (Uppala discloses the database engine 208 may be responsible, in general, for communicating with an application 202, communicating with the storage server to satisfy client requests, accessing the column chunk data store, and communicating with the storage services manager 226 for execution of storage operations, including accessing column chunks 224 in storage shared memory 220. For example, there may be a policy stored as part of the metadata that may specify how the data table may be partitioned into column chunks and how the column chunks may be distributed among multiple storage servers in the column chunk data store. A policy for partitioning the data table into column chunks may be accessed. Applying a compression scheme designed to compress a specific data type. The second-level query processing servers may assist in processing queries transformed for distributed processing and may be operably coupled to first-level query processing servers that may process queries transformed for specific column chunks. It may then be determined at step 808 to combine the intermediate results at second-level query processing servers in the hierarchy of query processing servers. A client or application may send a request to process a query such as an SQL query as follows: (select, From & Where). Such database implementations prove inefficient for updating large data sets on the order of gigabytes or terabytes. Optimizer for optimizing execution steps of a query for distributed processing, and a query executor for executing processing steps of a query. Other examples of transactions may be executing a query, including generating intermediate data tables or other data tables, or optimizing storage of column chunks. A result, multiple servers may process the transformed query in parallel and combine intermediate results obtained from distributed processing of execution steps for the transformed query, (see Uppala: Para. 0022-0045, 0047-0055 0070-0095 and 0101-0120). This reads on the claim concepts of accessing the performance data to generate performance estimates for the set of candidate chunking schemes; selecting the chunking scheme from the set of candidate chunking schemes based on the performance estimates); 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing a large dataset the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville, Shivarudraiah, Gao and Jakobsson in order to have incorporated applying nased on the specific, as disclosed by Uppala, since both of these mechanisms are directed to chunking is the process of grouping similar words together based on the nature of the word. Chinking is the process of removing a sequence of tokens from a chunk.  A client executing an application may also be operably coupled to the network. A storage server provided may include a database engine for partitioning a data table into column chunks for distributing across multiple storage servers, a storage shared memoiy for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers. Chunking refers to strategies for improving performance by using special knowledge of a situation to aggregate related memory-allocation requests. The database server also uses chunks for mirroring. When you mirror a chunk, the database server maintains two copies of the data on the chunk. Every write operation to a primary chunk is automatically followed by an identical write operation to the mirror chunk. Read operations are evenly divided between the two chunks. If either the primary chunk or the mirror chunk fails, the chunk that failed is marked as down, and the other chunk performs all operations without interrupting the user access to data. When you create tables, indexes, and other database objects, chunk space is allocated, or assigned, to those objects. Space that is allocated is not necessarily used. For example, when you create a table, you allocate space for it, but that space is not used until you add data to the table. Chunking is a process to split a file into smaller files called chunks. A file has to be broken up into small chunks of data known as data packets in order to be transmitted over a network.  The database engine may include a loading service module for importing data into a data table partition into column chunks, a query services module for receiving requests for processing data stored as column chunks striped across multiple storage servers, a metadata services module for managing metadata about the column chunks striped across the plurality of storage servers, a transaction services module for maintaining the integrity of the information about semantic operations performed on the column chunks. Scheme is its structure described in a formal language supported by the database management system. The term "scheme" refers to the organization of data as a blueprint of how the database is constructed. Chunk represents a range of data within a file. File chunking produces a list of chunks that are sequential and adjacent and that reference the entire contents of the file. Incorporating the teachings of Uppala into Dageville, Shivarudraiah, Gao and Jakobsson would produce an improved system and method for query processing in a distributed column chunk data store is provided. A distributed column chunk data store may be provided by multiple storage servers operably coupled to a network. A storage server provided may include a database engine for partitioning a data table into the column chunks for distributing across multiple storage servers, a storage shared memory for storing the column chunks during processing of semantic operations performed on the column chunks, and a storage services manager for striping column chunks of a partitioned data table across multiple storage servers, as disclosed by Uppala, (see Abstract).
However, Dageville, Shivarudraiah, Gao, Jakobsson and Uppala do not appears to specifically disclose the chunking parameters including a set of dimensions, a set of measures, a set of relationships, a set of hierarchies, a set of additivity characteristics, a set of cardinality characteristics and a set of structure characteristics. 
In the same field of endeavor, Rinkus discloses the chunking parameters including a set of dimensions, a set of measures, a set of relationships, a set of hierarchies, a set of additivity characteristics, a set of cardinality characteristics and a set of structure characteristics (Rinkus discloses a parameter or "argument" is a value that is passed into a function. Most modern programming languages allow functions to have multiple parameters. Parameters identify values that are passed into a function. For example, a function to add three numbers might have three parameters. A function has a name, and it can be called from other points of a program. When that happens, the information passed is called an argument. Modern programming languages typically allow functions to have several parameters. Each function parameter has a type followed by an identifier, and each parameter is separated from the next parameter by a comma. The parameters pass arguments to the function. When a program calls a function, all the parameters are variables. The value of each of the resulting arguments is copied into its matching parameter in a process call pass by value. The program uses parameters and returned values to create functions that take data as input, make a calculation with it and return the value to the caller, (see Rinkus: Para. 0152 and 0153). Commonly used dimensions are place and time, which is the system discloses a physical system may consist of different "parts" or "elements." At any particular moment in time, a physical system's elements will be in a particular "arrangement" or "configuration." A particular configuration of (or a setting of the values of) the elements comprising a physical system may be called a "state" of the system, (see Rinkus: Para. 0104). A connection is "stateful," and its state is described by two variables: its "weight," which is a measure of the strength of association between the two units, and its "!ability," which indicates whether the connection's weight may be changed or not, (see Rinkus: Para. 0116). Representing systems fall into two classes based upon the relationship of the system's units to the represents, (see Rinkus: Para. 0109 and 0115). As noted earlier herein, OP is fully generalizable to a hierarchy having an arbitrary number of layers. In this case, if both persistence and paring time increases with each layer, the system can assign unique chunk codes to sequences of any predetermined length (i.e., once this desired length is defined, the number of layers needed can also be set. the computational advantages described so far may all be realized by a single chunking layer. OP can be cast into a hierarchical framework in which each higher chunking layer assigns {and can retrieve) chunks of sequences in its subjacent layer; i.e., chunks of chunks, etc., (see Rinkus: Para. 0132 and 0200). Characteristics (elements) the embodiment shown in FIG. 6 contains two connection matrices between each adjacent pair of layers. One matrix, referred to as the "bottom-up matrix" or "U matrix," connects elements in the lower of the two layers of the pair to elements in the other layer of the pair, whch is U matrix is a set of structure characteristics and contains multiple elements (cardinality), (see Rinkus: Para. 0134). The set of connections from one layer to another is called a "connection matrix," or "synaptic matrix:' One layer is called the "origin layer" whose units are the origins of the connections and the other layer is called the "terminal layer" whose units are the terminuses of the connections, (see Rinkus: Para. 0117). A set of additivity characteristics is model in which an effect can be expressed as a weighted sum of independent variables, so that the portion of the effect contributed by one independent variable does not depend on the value of any other independent variable. The assigning of an L3 chunk code, using the OP method, to a sequence of two L2 CD item codes and transitively, to the sequence of LI items, [HE]. A middle level (L2), with all-to-all horizontal connectivity (representative connections of which are shown according to conventions specified below), is added to encode item order. The chunking level is L3. An overcode (seen in panels B, C, and F) consists of two winners per CM. Gray units with black outlines, as in L2 in panels F-H, are inactive units that were active on the previous time step (t=I). Horizontal signals are seen originating from L2 units in panel B, (see Rinkus: Para. 0100). This reads on the claim concept of wherein the chunking parameters include: a set of dimensions, a set of measures, a set of relationships, a set of hierarchies, a set of additivity characteristics, a set of cardinality characteristics, and a set of structure characteristics).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the method for chunking data and steaming the chunking results to reduce cost of timing Dageville, Shivarudraiah, Gao, Jakobsson and Uppala in order to have incorporated the different types of parameter, as disclosed Rinkus, since both of these are directed a parameter or "argument" is a value that is passed into a function. Most modern programming languages allow functions to have multiple parameters. Parameters allow us to pass information or instructions into functions and procedures. They are useful for numerical information such as stating the size of an object. Parameters are the names of the information that we want to use in a function or procedure. The values passed in are called arguments. Heap management involves some computation time and can be a performance issue. Chunking refers to strategies for improving performance by using special knowledge of a situation to aggregate related memory-allocation requests. Chunking is a process of information compression. In general, any information processing system which uses chunking will also need to manipulate the individual items represented by a chunk and by incorporating the teaching of Rinkus into Dageville, Shivarudraiah, Gao, Jakobsson and Uppala would produce the invention provides a computer implemented chunking process (named "OP") to assign and physically associate unique spatial representations ("chunk codes") in one representational ( coding) space ("chunk coding space") with unique temporal sequences of spatial codes ("items") in another coding space ("item coding space"), as disclosed by Rinkus, (see Abstract).     
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al. (US 2017 /0293626 A1, hereinafter Dageville) in view of Shivarudraiah et al. (US 2016/0092544 A1, hereinafter Shivarudraiah) in view of Weyerhaeuser et al. (US 2017 /0139982 A1, hereinafter Weyerhauser), in view of Uppala (US 2007/0143311 A1, hereinafter Uppala) and in view of (Dirac US 2015/0379430 A1, hereinafter Dirac).    
Regarding dependent claim(s) 28, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala discloses the method of claim 1.  However, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala do not appear to specifically disclose wherein the select statement chunking rules denote the first performance estimates based on metrics derived from field specific performance.                         
         In the same field of endeavor, Dirac discloses wherein the select statement chunking rules denote the first performance estimates based on metrics derived from field specific performance (Dirac discloses a technique of mapping large data sets into smaller contiguous chunks that are read once into some number of servers' memories, and then performing sequences of chunk-level filtering operations in place without copying the data set to persistent storage between successive filtering operations may be implemented at a machine learning service. The change in various metrics that results from the chunk size change is illustrated. The rate at which the different metrics change with respect to chunk size may different. The same rules regarding the determination of chunk boundaries may be applied in here, (see Dirac: Para. 00115-0125, 0161-0175, 0216 and 0243-0259). This reads on the claim concepts of wherein the select statement chunking rules denote the first performance estimates based on metrics derived from field specific performance). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the dividing a large dataset the result set into a plurality of chunks into the cloud storage and determine invoke chunking on the set of data of Dageville, Shivarudraiah, Weyerhaeuser and Uppala in order to have incorporated based on metrics, as disclosed by Dirac, since both of these mechanisms are directed to the quality of the results obtained from machine learning algorithms may depend on how well the empirical data used for training the models captures key relationships among different variables represented in the data, and on how effectively and efficiently these relationships can be identified. Depending on the nature of the problem that is to be solved using machine learning, very large data sets may have to be analyzed in order to be able to make accurate predictions, especially predictions of relatively infrequent but significant events. Large performance gains are possible with good choices of chunk shapes and sizes. Chunking also supports efficiently extending multidimensional data along multiple axes as well as efficient per-chunk compression, so reading a subset of a compressed variable doesn't require uncompressing the whole variable. Advice for how to choose chunk shapes and sizes for specific patterns of access is lacking. Chunking is a process to split a file into smaller files called chunks. It’s usually more use-specific. For example, a “chunk” of data might be the amount of data that an application processes from the disk at a time. For example, a log file is 100MB, and the parsing application reads the file in and processes it in 5MB chunks. Read 5MB -> Process 5MB -> Read 5MB -> Process 5MB, etc. In some storage systems this could be an abstraction layer above a block, for example, when talking about read/write caching, it may write data to disk in chunks that are not the same size as a single block. A lot of time reading and writing in chunks can improve performance. A file has to be broken up into small chunks of data known as data packets in order to be transmitted over a network. A chunk server stores actual data of virtual machines and on tainers and services requests to it. All data is split into chunks and can be stored in a Storage cluster in multiple copies called replicas. Memory operation would usually cost more than mathematical operation. That's why an important set of metrics which capture in the amount of data input, processed in an output form database. A metric is a quantitative measurement of data, in relation to what you are actually measuring. Incorporating the teaching of Dirac into Dageville, Shivarudraiah, Weyerhaeuser and Uppala would produce a determination is made that an analysis to detect whether at least a portion of contents of one or more observation records of a first data set are duplicated in a second set of observation records is to be performed. A duplication metric is obtained, indicative of a non-zero probability that one or more observation records of the second set are duplicates of respective observation records of the first set, as disclosed by Dirac, (see Abstract). 
Regarding dependent claim(s) 29, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala discloses the method of claim 1.  However, the combination of Dageville, Shivarudraiah, Weyerhaeuser and Uppala do not appear to specifically disclose wherein the chunking rules are indicative of a dimension based chunking for data statements. 
     In the same field of endeavor, Dirac discloses wherein the chunking rules are indicative of a dimension based chunking for data statements (Dirac discloses a k-dimensional tree (k-d tree) representation of a set of observation records may be generated, e.g., with the k dimensions representing a selected set of variables. The attributes of the concurrent binning transformations to be applied to one or more of the selected set of variables may be based at least in part on an examination of such a k-d tree in such embodiments. A plurality of contiguous chunks, as indicated in chunk mapping 1806. The size of a chunk (Cs) may be determined based on any of several factors in different embodiments. For example, in one embodiment, the chunk size may be set such that each chunk can fit into the memory of an MLS server (e.g., a server of pools 185 of FIG. 1) at which at least a portion of the response to the client's data record extraction request is to be generated. The same rules regarding the determination of chunk boundaries may be applied here. For example, data type checking may have to be performed on the input data set for jobs that involve feature processing, (see Dirac: Para. 0115-0145, 0162-0175 and 0306). This reads on the claim concepts of wherein the chunking rules are indicative of a dimension based chunking for data statements).
                                                           Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164                                                                                                                                                                                         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164